Filed 6/17/21 Hakenjos Hall Prof. Services v. Korte/Schwartz CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



HAKENJOS HALL PROFESSIONAL                                           D075321
SERVICES, INC. et al.,

     Plaintiffs, Cross-defendants and
Appellants,                                                          (Super. Ct. No. 37-2013-
                                                                     00077851-CU-BC-CTL
         v.                                                          consolidated with
                                                                     37-2014-00019111-CU-BC-CTL)
KORTE/SCHWARTZ, INC. et al.,

     Defendants, Cross-complainants
and Appellants.


         APPEAL from a judgment of the Superior Court of San Diego County,
Judith F. Hayes and Richard S. Whitney, Judges. Affirmed as modified.
         Klinedinst and Dan Lawton for Defendants, Cross-complainants, and
Appellants.
         JW Howard/Attorneys and John W. Howard for Plaintiffs, Cross-
defendants, and Appellants.
         In 2012, Korte/Schwartz, Inc. (KSI) sold Martin Schwartz’s
bookkeeping and tax preparation business to Hakenjos Hall Professional
Services, Inc. for $2,075,000.1 The sale included title to the business’s La
Mesa office building which was owned and transferred by the Korte Family
Living Trust to Hakenjos Hall. KSI agreed to carry a promissory note in the
amount of $259,375, to be paid by Hakenjos Hall in installments beginning in
February 2014. The parties’ agreement contained a covenant not to compete
and appended a list of clients for whom KSI and Martin agreed not to provide
services for 10 years (the Schedule A clients). Martin remained with the
business as an employee to facilitate the transfer of clients to Carl; during
that time Martin’s son Jacob Schwartz was also employed briefly by
Hakenjos Hall. Over time, Martin became unhappy with the way Carl ran
the business and felt his former clients received inadequate service. He left
at the end of May 2014 to open his own business and continued to provide
services to many of the Schedule A clients. Hakenjos Hall subsequently
stopped making payments on the promissory note.
      Hakenjos Hall sued the Schwartz parties for breach of contract,
interference with contractual relations, and injunctive relief. Schwartz cross-
claimed for breach of contract and various other claims. After years of
contentious litigation, the case proceeded to trial. The trial court determined
the legal issues would be tried to a jury first, and the trial court would
subsequently decide any remaining equitable issues.


1     The appellants are Martin Schwartz, Roberta Korte Schwartz,
Korte/Schwartz, Inc. (KSI), Korte Family Trust, and Schwartz and Schwartz.
The Korte Family Trust is sometimes interchangeably described as the Korte
Family Living Trust. Appellants refer to themselves collectively as
“Schwartz” or the “Schwartz parties.” For ease of reference, we adopt the
same convention but we refer to the parties individually where necessary.
Similarly, we refer to the respondents—Carl Hakenjos, Jr. (Carl) and
Hakenjos Hall Professional Services, Inc. (HHPS)—collectively as Hakenjos
Hall, and refer to them individually where necessary.

                                        2
      By special verdict, the jury determined that neither Hakenjos Hall nor
the Schwartz parties did “all, or substantially all, of the significant things
that the contract required [them] to do,” the Schwartz parties “committed the
first material breach of the contract,” and the damages to Hakenjos Hall due
to this breach were “loss of profits from noncompete and goodwill breach.”
The jury awarded Hakenjos Hall $1,068,234 in damages for Schwartz’s
intentional interference with contractual relations. The jury further
determined Martin was liable to Hakenjos Hall for $10,000 in punitive
damages for engaging in conduct with malice, oppression, or fraud. Finally,
the jury determined Hakenjos Hall was liable for converting Schwartz’s e-
mail address and awarded $1,000 in damages.
      The trial court, sitting in equity, subsequently determined that the jury
did not decide liability on the promissory note, and Hakenjos Hall failed to
pay on the promissory note. The trial court found it would be inequitable to
impose interest and penalties incurred after Schwartz’s initial breach of the
contract, determined the amount due and owing on the promissory note, and
offset that amount to reduce the judgment owed to Hakenjos Hall.
      After trial, Schwartz moved for entry of judgment notwithstanding the

verdict and for a new trial. (Code Civ. Proc., §§ 629, 657.)2 The trial court
granted the motion for judgment notwithstanding the verdict as to Jacob and
Roberta only, but vacated the order subsequently entered because it did not
comport with this ruling.
      Both parties appealed. The Schwartz parties contend (1) the trial court
abused its discretion when it allowed Hakenjos Hall to amend its expert
witness list to designate a retained expert, (2) the jury’s damages award is


2     Unless otherwise indicated, statutory references are to the Code of
Civil Procedure.

                                        3
not supported by substantial evidence, (3) the jury’s factual determination
that the Schwartz parties committed the “first material breach” of contract is
not supported by substantial evidence and Schwartz was entitled to judgment
notwithstanding the verdict, (4) the trial court erred when it enforced the
promissory note as an offset to Hakenjos Hall’s damages award but failed to
enforce the default remedies set forth in the security agreement and deed of
trust, and (5) the trial court erred when it vacated the “Jake and Roberta”

judgment.3 Hakenjos Hall contends the jury’s verdict—purportedly finding
Hakenjos Hall did not breach the promissory note—was conclusive on the

issue and the trial court erred when it enforced the note.4
      We conclude the judgment should be modified to strike reference to the
Korte Family Trust as a party and to clarify that judgment notwithstanding
the verdict was granted as to Jacob Schwartz and Roberta Korte Schwartz (in
her individual capacity). We affirm the judgment as modified.




3     Jacob and Roberta (in her individual capacity), filed a “protective cross
appeal” in the event that Hakenjos Hall contested the trial court’s judgment
notwithstanding the verdict as to them, which Hakenjos Hall has not done.
The issues raised by Jacob and Roberta are therefore moot, and we decline to
address them.
4      Hakenjos Hall filed a reply brief on cross-appeal. Nearly all of the
reply brief improperly addresses points raised by Schwartz in appellants’
reply brief regarding Schwartz’s grounds for appeal, rather than addressing
Hakenjos Hall’s ground for cross-appeal. (Hawran v. Hixson (2012)
209 Cal.App.4th 256, 268 [a cross-appellant “ ‘may not use its cross-
appellant’s reply brief to answer points raised in the appellant’s reply
brief’ ”].) We disregard the portions of Hakenjos Hall’s reply brief which
improperly answer points raised in Schwartz’s reply brief, and we deny
Schwartz’s motion to strike the reply brief as moot.

                                       4
                 FACTUAL AND PROCEDURAL BACKGROUND
         A. Sale of Martin’s Bookkeeping and Tax Preparation Business
         Martin and his wife, Roberta, co-owned a corporation called
Korte/Schwartz, Inc. (KSI). KSI, in turn, owned two businesses: Martin’s
bookkeeping and tax preparation business (which did business as Martin
Schwartz & Associates) and Roberta’s specialty food store. Martin Schwartz
& Associates operated out of an office building in La Mesa owned by the
Korte Family Living Trust. Both Martin and Roberta were trustees of the
trust.
         In 2012, KSI sold Martin’s business, including its goodwill, the office
building in La Mesa, equipment, supplies, and an extensive client list, to
Hakenjos Hall. The transaction was embodied in several agreements: an
“Offer and Purchase Agreement” (purchase agreement), which included in its
terms a covenant not to compete, a separate, additional noncompete
agreement, a promissory note signed by Carl in favor of Schwartz, a security
agreement which provided remedies in the event Hakenjos Hall defaulted on
payments under the note, and a deed of trust against the office building
securing performance under the note.
         According to the purchase agreement, the seller of the business was
“[KSI] d/b/a Martin Schwartz & Associates” and the seller of the building was
the Korte Family Living Trust. Martin executed the purchase agreement on

behalf of both entities, KSI and the trust.5 The buyer was HHPS. The
purchase price was $2,075,000, broken down as follows: $1,145,000 for
business goodwill; $875,000 for the office building; $40,000 for the covenant
not to compete; and $15,000 for furniture and fixtures. The purchase


5    Roberta did not sign the purchase agreement, and testified that she
had not seen it previously.

                                          5
agreement contained a provision pursuant to which Hakenjos Hall
“represent[ed] and warrant[ed]” it would “operate the [b]usiness in a
professional manner.”
      KSI agreed to carry the promissory note in the amount of $259,375 “to
be paid by the buyer.” The promissory note was secured by a security
agreement and a deed of trust on the office building.
      Pursuant to the covenant not to compete in the purchase agreement,
“the [s]eller” (KSI) agreed to “not engage in the practice of public
accounting . . . for a period of ten (10) years from close,” for certain clients,
individuals, and business entities listed on a schedule appended to the

agreement (the Schedule A clients).6 In the separate noncompete agreement,
Martin agreed that, for 10 years following the transaction’s close, he would
not “directly or indirectly, either individually or through any corporation,
partnership, limited liability company, trust, association, joint venture or
other unincorporated business, perform any accounting services for any
person or entity, nor will he market or solicit to new clients, within a 25 mile
radius of [the La Mesa office building].” In addition, Martin agreed to not
perform services for any person or entity who was a client of the company at
the time of closing, who had been a client within two years prior to the
closing, or who was an “active prospect” of the company at the time of closing.
      B. Complaint, Cross-complaint, and Preliminary Injunction
      In June 2014, Hakenjos Hall filed a complaint against the Schwartz
parties. The complaint sought damages and equitable relief and asserted
multiple causes of action, including claims for breach of contract, breach of

6     The Schedule A client list was admitted as an exhibit at trial but does
not appear in the record. According to counsel’s description, the list was
about 87 pages long and according to Martin it included approximately 3,000
clients.

                                         6
the noncompete agreement, specific performance, breach of fiduciary duties,
and unfair competition.
      The Schwartz parties cross-complained, asserting claims for breach of
contract, conversion, trespass to chattels, declaratory relief, and additional
claims not relevant here.
      In November 2014, Hakenjos Hall obtained a temporary restraining
order and, later, a preliminary injunction prohibiting the Schwartz parties
from soliciting or servicing Schedule A clients. Schwartz appealed from the
preliminary injunction order and this court affirmed that order in 2016,
observing that, “[u]ltimately, the trier of fact will have to decide if any failure
by Hakenjos Hall to render professional services to its own clients is a
material breach of the parties’ agreement. For purposes of ruling on the
motion for preliminary injunction, given the undisputed fact that Hakenjos
Hall already paid Schwartz nearly $2 million cash for the Exhibit A clients,
the trial court acted well within its discretion in determining that on balance,

Hakenjos Hall is likely to prevail on the merits.”7
      C. Jury Trial
            1. Evidence
      The evidence established that Hakenjos Hall paid Schwartz $1,815,625
toward the purchase of the business and commercial building and financed
the remaining portion of the purchase price with a promissory note payable
to KSI in the amount of $259,375. The promissory note was secured by a
security agreement and deed of trust on the La Mesa office building. The
transaction closed around January of 2012.


7     We take judicial notice of the prior appeal, Hakenjos Hall Professional
Services, Inc., et al. v. Korte/Schwartz, Inc., et al. (Mar. 2, 2016, D067385)
[nonpub. opn.]. (Evid. Code, §§ 452, 459.)

                                         7
      Martin stayed on with the business to ease the transition from seller to
buyer. The business name was changed from Martin Schwartz & Associates
to Schwartz Hakenjos & Associates. Martin stayed with the new business for
almost two and a half years during which time Hakenjos Hall paid him about
$525,000. During this transition period, Martin continued to perform work
for Schedule A clients. Disagreements arose over how the business was
managed. Martin felt Carl hired “unprofessional people” to replace
individuals in the payroll department. He observed problems involving
payroll processing and errors on tax returns that he believed went
uncorrected. Clients, including Schedule A clients, complained of significant
problems with payroll processing and tax obligations due to Carl’s
mismanagement, and many suffered tax consequences or incurred penalties
as a result.
      Carl testified that, in December of 2013, after two bookkeepers left the
business, Hakenjos Hall hired a new bookkeeper from an accounting staffing
agency. Although the new bookkeeper appeared to be qualified, he made a
number of mistakes in client filings. When those mistakes were discovered
two months later, Hakenjos Hall replaced him with a “more qualified” and
“very skilled” candidate. Over the following months, Carl and his employees
worked to rectify the mistakes, and by the first quarter of 2015, the problems
were resolved. If Hakenjos Hall was unable to abate any penalty imposed on
its clients as a result of these errors, Carl paid the penalty himself.
      Between March and May of 2014, when Carl was working to rectify the
bookkeeping issues, Hakenjos Hall hired Martin’s son, Jacob, to work in the
payroll department. Jacob was trained and supervised by Carl’s wife.
According to Carl, Jacob caused some errors, including missing payments or
taking payments from the wrong accounts. According to Jacob, his training


                                        8
was inadequate, he experienced an “incredibly hostile work environment,”
and he observed that clients were very dissatisfied with the service they were

receiving.8
      During April and May of 2014, Carl and Martin discussed the
possibility of Martin opening a satellite office in Mission Valley. During their
discussions about opening a new office together, Martin never expressed
concern that Carl was providing services in an unprofessional manner.
Around the same time, in approximately late May, Martin and Jacob had
discussions regarding the covenant not to compete restrictions. They then
met with an attorney to discuss the covenant not to compete and the
restriction on operating a competing business within a 25-mile radius; Martin
testified that they discussed their “options and what [they] were going to do,”
and Jacob testified that he “had a different view of things” thereafter.
      On May 30, 2014, Martin left the business. At trial, Martin claimed he
was frustrated that Carl had failed to run the business in a professional
manner. Although Martin acknowledged that it was important for Hakenjos
Hall to be able to retain the Schedule A clients, he testified that when he left
he believed Carl had “broke[n] the contract first” and, as a result of this
perceived breach, the covenants not to compete were no longer enforceable.
He notified his former clients, including some Schedule A clients, with a
postcard and an e-mail that he was opening an office in Encinitas. Many
clients left Hakenjos Hall’s business and followed Martin to his new
competing business.


8     Prior to his employment with Hakenjos Hall, Jacob had no experience
performing payroll services. At the time of trial, Jacob had approximately
three years of experience. Jacob testified that, in his opinion, the payroll
department under Carl’s supervision did not meet the business and ethics
standards set forth by the IRS for professionals who prepare tax returns.

                                        9
      At trial, Carl estimated that only 20 percent of the Schedule A clients
who were tax clientele remained with him after Martin left to open his own
business. He estimated that 60 percent of the bookkeeping and payroll
clients remained.
      In or around 2015, Martin opened an office in Mission Valley, less than
25 miles from the La Mesa office building. He and Jacob, working together,
did business as Schwartz & Schwartz. By 2016, a significant portion of
Martin’s business was dedicated to Schedule A clients. At trial he estimated
around 60 to 65 percent of his tax business and roughly 50 percent of his
payroll and bookkeeping business was comprised of Schedule A clients. In
2017, the Mission Valley office became Martin’s sole business location.
      To investigate the circumstances of Martin’s departure, Carl and his
wife remotely accessed Martin’s personal e-mail account and apparently

caused his personal e-mail account to be erased in its entirety.9
      Hakenjos Hall’s expert accountant Robert Lauer opined that Hakenjos
Hall suffered damages totaling $1,643,418 for the period of 2014 to 2022,


9      There was conflicting testimony regarding who owned the e-mail
account following the sale of the business. Carl’s wife testified that she
logged into the account from her father’s residence while someone else (she
assumed it was Jacob) was also accessing the account. She attempted to copy
some folders and initially stated she thought she deleted files in the process.
She later explained that, after gaining a better understanding of the steps
she had taken to copy files, she no longer believed she was responsible for
deleting documents and, if any deletion occurred, it was accidental. An
independent expert testified that he was hired to conduct a forensic
examination of computers and phones in the custody of Carl’s wife’s father, to
determine whether Martin’s e-mail account had been accessed and whether
his e-mails were recoverable. The expert testified that he found evidence of
access or use of the e-mail account in 2014 on two of those devices, as well as
evidence that a software had been used to “permanently delet[e] evidence in
files with no trace.”

                                      10
comprised of damages of $1,118,013 due to Martin’s breach of the covenant
not to compete for tax services, plus $459,562 for the bookkeeping and payroll

services, plus various additional “service damages.”10 He formulated this
estimate using spreadsheets provided by Carl which contained data of
Martin’s post-departure revenues. He applied an assumed profit margin of
roughly 45 percent, which was derived from Martin’s estimated profit
margins during periods prior to 2012—figures which Martin provided to Carl
during negotiations for the sale of his business. And he concluded the “book
of business” that had been available to the accounting business when Carl

purchased it was sufficient to generate this level of revenue.11
      Schwartz’s expert forensic accountant Brian Bergmark criticized
Lauer’s damages analysis on two bases: (1) Lauer relied unquestioningly on
the data contained in spreadsheets prepared by Carl without independently
assessing the quality of the data, and (2) Lauer applied a profit margin that
was inflated because it was improperly based on margins obtained by Martin
in years prior to the business’s sale, rather than margins actually obtained by


10    Hakenjos Hall’s expert testified that he made an error in his damages
calculation, and his estimate should have reflected an additional $30,000.
11     Lauer’s expert report was admitted at trial. The Schwartz parties
contend they objected, but the record does not support this claim. In their
reply brief, the Schwartz parties assert the court admitted the exhibit over
their objection but they fail to cite the record. Instead, they cross-reference
their opening brief. In their opening brief, the Schwartz parties refer to a
joint exhibit list objecting to Lauer’s report but they fail to cite to any place in
the record where the court reviewed the joint exhibit list. The Schwartz
parties contend in their opening brief that the court overruled their objection,
but again fail to cite the record. Our review of the record reveals the
following exchange occurred at trial: “[Hakenjos Hall’s counsel]: I don’t
believe there’s any objection, I’d like to offer into evidence Exhibit 456
[Lauer’s report]. [The court]: Objection to 456? [Schwartz’s counsel]: “None,
your Honor.” (Italics added.)
                                        11
Carl or those an accounting firm like Hakenjos Hall should have anticipated.
Schwartz’s expert applied a profit margin of 25 percent to Lauer’s data,
which he opined was the national average for a firm about the size of
Hakenjos Hall. This reduced the damages assessment from Lauer’s
$1.6 million to $937,000, but Schwartz’s expert continued to criticize even
that lower estimate based on what he perceived to be faulty assumptions in
the data. Schwartz’s expert also testified that the outstanding balance on the
promissory note was $370,367 (through the end of December 2017).
      In closing arguments, Hakenjos Hall argued that Schwartz’s provision
of services to Schedule A clients was a material breach of their agreement,
and Martin raised no claims of unprofessional behavior until lawyers got
involved in the parties’ dispute. Schwartz argued that Carl behaved
unprofessionally towards the clients, which constituted a material breach of
the agreement and prompted Martin’s departure.
            2. Jury Instructions
      The jury was instructed with CACI No. 303 as to the elements of a
breach of contract as follows:
      “To recover damages for breach of contract, each party claiming that
the other one breached a contract must prove all of the following: [¶]
(1) [t]hat the parties entered into a contract; [¶] (2) [t]hat the party claiming
the other one breached a contract did all, or substantially all, of the
significant things that the contract required it to do; [¶] (3) [t]hat all
conditions required by the contract for performance by the party against
whom a breach has been claimed had occurred; [¶] (4) [t]hat one or both of
the parties failed to do something that the contract required it to do; and
[¶] (5) [t]hat the party claiming the other one breached the contract was
harmed by that failure.”


                                        12
      The jury was further instructed regarding “[f]irst [m]aterial [b]reach”
as follows: “You have been instructed that the failure to perform a
contractual obligation may result in either a partial or material breach of the
contract. In this case, both Hakenjos Hall and Korte/Schwartz contend the
other side committed material breaches of the contract. Under such
circumstances, you must impose liability on the party that committed the
first material breach of the contract. You are reminded that a partial,
nonmaterial breach of the contract by one party does not justify termination
of the contract by the other party. Similarly, a material breach of the
contract which has been waived or cured does not justify termination of the
contract by the injured party. A party injured by a partial, nonmaterial
breach of contract must continue to perform its obligations under the contract
and will be entitled to damages to compensate it for injury resulting from the
partial breach.” (Underlining omitted.)
      The jury was instructed that “a ‘material’ breach of contract is a breach
(a failure to perform the contract) that strikes so deeply at the heart of the
contract that it renders the agreement ‘irreparably broken’ and defeats the
purpose of making the contract in the first place. The breach must go to the
very root of the agreement between the parties. If there is a material breach
(sometimes referred to as a ‘total’ breach), the other party can simply end the
agreement and go to court to try to collect damages caused by the breach.”
      The jury was instructed that, to determine whether a breach was
“ ‘material,’ ” it must consider: “(a) [t]he extent to which the injured party
will obtain the substantial benefit which he could have reasonably
anticipated; [¶] (b) [t]he extent to which the injured party may be
adequately compensated in damages for lack of complete performance;
[¶] (c) [t]he extent to which the party failing to perform has already partly


                                       13
performed or made preparations for performance; [¶] (d) [t]he greater or
[lesser] hardship on the party failing to perform in terminating the contract;
[¶] (e) [t]he willful, negligent or innocent behavior of the party failing to
perform; [¶] (f) [t]he greater or [lesser] uncertainty that the party failing to
perform will perform the remainder of the contract.”
      The jury was instructed that the signed documents admitted into
evidence which were part of the same transaction “must be interpreted
together as one contract.” The jury was further instructed, “If there are any
provisions in one of these documents limiting, explaining, or otherwise
affecting the provisions of another, all such provisions should be given
consideration in determining the agreement of the parties.”
            3. Verdict
      The jury returned a special verdict with the following

determinations:12 (1) with respect to breach of contract, the jury determined
the Hakenjos parties and the “Schwartz parties” entered into a contract;
neither of the parties did all or substantially all of the significant things that
the contract required them to do; the “Schwartz parties” committed the first
material breach of the contract; the damages to the Hakenjos parties due to
the Schwartz parties’ breach were “loss of profits from [noncompete] and



12    The special verdict form sometimes referred to the “Schwartz parties”
or “Schwartz” alone in one question. However, the special verdict form at
other times confusingly referenced both the “Schwartz parties” and
“Schwartz” in a single question. Where a question refers to both Schwartz
and the Schwartz parties, we use the broader category (the Schwartz parties)
and quote from the special verdict in listing the jury’s determinations. The
jury was instructed that it had to “determine the liability of each cross-
defendant separately,” but the special verdict form did not provide for
separate liability findings for each defendant on each cause of action. Both
parties jointly prepared and agreed upon the form of the special verdict.

                                        14
goodwill breach”;13 (2) with respect to intentional interference with
contractual relations, the jury determined Hakenjos Hall had an economic
relationship with its former clients that would have resulted in an economic
benefit in the future; the “Schwartz parties” knew of this relationship and
engaged in specific conduct intending to disrupt the relationship and actually
disrupted the relationship, causing harm to Hakenjos Hall, with damages
amounting to $1,068,234; and Schwartz acted with “malice, fraud, or
oppression”; (3) with respect to aiding and abetting a tort, the jury responded
affirmatively when asked whether “any of the Schwartz parties” knew of
wrongdoing committed against Hakenjos Hall or Carl Hakenjos, and gave
substantial assistance or encouragement in committing the wrongdoing,
causing harm to Hakenjos Hall or Carl Hakenjos. The jury additionally
found that Hakenjos Hall wrongfully converted “Mr. Schwartz’s” e-mail

address and awarded “Mr. Schwartz” $1,000 in damages.14
      After additional proceedings, the jury determined that only Martin—
not Jacob, Roberta, or the Schwartz entities—engaged in conduct with
malice, oppression or fraud, and separately awarded punitive damages
against Martin in the amount of $10,000.




13     In response to a jury question, “[g]oodwill” was defined as “the benefit
that a business gains as a result of its location, reputation for dependability,
skill, or quality, and any other circumstances that cause a business to keep
old customers or gain new customers.”
14    The jury additionally found that these same actions constituted a
trespass to chattels and awarded “Mr. Schwartz” $1,000 on that cause of
action; however, recovery on this cause of action was stayed by the trial court
to prevent double recovery for the same tortious conduct. The jury made
additional determinations that did not result in a damages award to either
party and are not relevant to the issues on appeal.

                                       15
      D. Bench Trial on Equitable Issues
      After the jury trial, the trial court convened a bench trial on four
remaining equitable issues: whether the preliminary injunction previously
issued by the court should ripen into a permanent injunction; whether
Hakenjos Hall elected the remedy of money damages and is now bound by
that election in lieu of injunctive relief; whether the court should issue
declaratory relief finding the promissory note remains enforceable; and
whether the doctrine of unclean hands precludes either party from obtaining
the equitable relief sought. No additional evidence was taken, but the parties
presented argument. Hakenjos Hall argued that the damages awarded at
trial covered past damages only and contended the court should make the
preliminary injunction permanent and enter an order enjoining Schwartz
from providing tax, accounting, payroll or bookkeeping services to Schedule A
clients and clients within a 25-mile radius of the Hakenjos Hall office.
Schwartz argued that the trial court should dissolve the preliminary
injunction because Hakenjos Hall had received adequate money damages at
trial, or, alternatively, the court should make the injunction permanent and
also order that Hakenjos Hall forfeited his damages award pursuant to the
doctrine of election of remedies. Schwartz also argued that, because it was
undisputed that Hakenjos Hall defaulted on the promissory note, the court
should order Hakenjos Hall to resume payments on the note, or to appoint a
receiver or proceed with foreclosure.
      The trial court issued a statement of decision on equitable issues in
which it found that the jury’s damages award to Hakenjos Hall for breach of
contract was an election of remedies that precluded Hakenjos Hall from
additionally obtaining a permanent injunction to enforce the contract’s
noncompete clause or the covenant not to compete.


                                        16
      With regard to Schwartz’s claim for declaratory relief on the promissory
note, the trial court found that, although the parties entered a single contract
for the purchase and sale of the business, the contract was divisible, and the
jury did not decide liability on the promissory note. The trial court found
that Martin’s failure to abide by the covenant not to compete did not
eliminate Hakenjos Hall’s duty to pay for the building. The trial court
additionally found that the jury’s determination that Martin, individually,
acted with malice (justifying an award of punitive damages) was not
attributed to KSI, the party to the contract and the beneficiary of the
promissory note.
      Hakenjos Hall subsequently requested that the court offset the
judgment entered in its favor with the amount due on the promissory note.
Schwartz argued offset was not appropriate because it was not previously
requested in the parties’ pleadings. Schwartz requested an order that
Hakenjos Hall continue making payments and stated, “[i]f they default in the
making of the payments . . . we will be back here and we will be asking for a
receivership and other things.”
      The trial court found that the amount “due and owing” to KSI under
the promissory note was $278,149.74 and applied that amount to offset
Hakenjos Hall’s award of $1,068,234.
      E. Judgment
      The trial court entered judgment in favor of plaintiffs Carl Hakenjos
and Hakenjos Hall, Inc. and against Martin Schwartz, Jacob Schwartz,
Roberta Korte Schwarz, “individually and as Trustee of the Korte Family
Trust,” KSI, the “Korte Family Trust,” and Schwartz and Schwartz, Inc., and
awarded the plaintiffs $1,068,234, “jointly and severally, for breach of
contract, specifically, the [p]urchase [a]greement and [noncompete]


                                       17
[a]greement, and for [i]ntentional [i]nterference with a [c]ontract.” The trial
court found that the amount due and owing on the promissory note,
$278,149.74, should be set off against the judgment of $1,068,234, reducing
the judgment in Hakenjos Hall’s favor to a total of $790,084.30. The
judgment indicated, “This set-off pays the [p]romissory [n]ote in full and no
further balance is due thereunder from Hakenjos Hall Professional Services,
Inc. to [KSI].”
      The court entered judgment in favor of Martin as against Hakenjos
Hall, and awarded Martin $1,000 for conversion.
      The judgment further indicated that Hakenjos Hall would recover
$10,000 in punitive damages against Martin.
      F. Posttrial Motions
      After judgment was entered, Schwartz moved for a new trial or
judgment notwithstanding the verdict (§§ 629, 657) arguing that the finding
that Hakenjos Hall failed to do all that the contract required it to do was
“inconsistent and irreconcilable” with the finding that the Schwartz parties
committed the first material breach. The Schwartz parties further argued
that there was no evidence to support a judgment against Roberta or Jacob.
The Schwartz parties also argued a new trial was warranted because
Hakenjos Hall’s damages model was “unreliable” and the jury’s damages
award was fatally speculative.




                                       18
      The parties appeared before a different trial judge for a hearing on the

motions.15 The trial court denied the new trial motion and denied the
motion for judgment notwithstanding the verdict as to Martin. However, the
trial court observed that Hakenjos Hall did not address the lack of evidence
to support a verdict against Roberta and Jacob and granted the motion for
judgment notwithstanding the verdict as to them only. The trial court
subsequently entered an order granting in part the motion for judgment
notwithstanding the verdict. In doing so, the trial court used a proposed
order submitted by the Schwartz parties. The order provided: “The Court
hereby enters judgment in favor of Jacob Schwartz and Roberta Korte
Schwartz (individually and in her capacity as trustee of the Korte Family
Trust) notwithstanding the verdict delivered by the jury . . . as to all of the
causes of action asserted against them . . . . Those causes of action are
hereby dismissed on their merits and with prejudice. [¶] Jacob Schwartz
and Roberta Korte Schwartz (individually and in her capacity as trustee of
the Korte Family Trust) are prevailing parties for purposes of entitlement to
costs . . . , and shall have and recover of plaintiffs such costs as the Court
shall award to them . . . .” (Some capitalization omitted.)
      Hakenjos Hall thereafter moved under section 473, subdivision (b) to
vacate the order entered and to enter a new order that correctly reflected the
court’s ruling. Hakenjos Hall argued that counsel inadvertently erred when
it compiled the drafts in opposition to Schwartz’s motions by neglecting to


15    The judge who presided over the jury trial and subsequent bench trial
on equitable issues retired prior to the hearing on Schwartz’s posttrial
motions. The judge to whom the case was thereafter assigned acknowledged
it was “unfortunate[]” the parties did not have the benefit of having the
motion heard by the prior judge but indicated he had researched the issues
and reviewed the record.

                                        19
incorporate an argument responding to the assertions regarding the propriety
of the judgment against Jacob and Roberta. Hakenjos Hall argued that entry
of judgment against Roberta as trustee of the Korte Family Living Trust was
appropriate because that entity was a party to the purchase and sale
agreement (as the prior owner of the La Mesa office building), and, inasmuch
as Roberta was a co-trustee of the family trust, she was liable as a party to
the purchase agreement. Hakenjos Hall also argued that the order entered
by the court, which had been prepared by Schwartz, did not correctly reflect
the court’s decision. Counsel explained he objected to the proposed order
when Schwartz shared a draft, but Schwartz nonetheless submitted the
proposed order to the court without changes.
      The trial court found that the order entered did not comport with its
order granting in part Schwartz’s motion for judgment notwithstanding the
verdict. The trial court observed that the Korte Family Living Trust was a
party to the purchase and sale agreement, and that Roberta, as a trustee of
the trust, could be liable in her capacity as trustee. The court exercised its
authority pursuant to section 128, subdivision (a), to vacate the order
inasmuch as it relieved Roberta from liability in her capacity as trustee, and
inasmuch as it identified Jacob and Roberta as “prevailing parties.”
      Schwartz and Hakenjos Hall timely filed cross-appeals from the
judgment and postjudgment orders.
                                 DISCUSSION
                                        I
              The Expert Witness Procedure Was Not Prejudicial
      A. Additional Background
      Hakenjos Hall filed this action in June 2014. Schwartz filed a cross-
complaint in August. An initial trial date was set for July 8, 2016, and in


                                       20
September 2015, the trial date was continued until July 15, 2016. Discovery

disputes were recurring and heavily contested.16 In February 2016, the trial
court appointed a discovery referee. The discovery referee issued an initial
discovery stipulation in March 2016.
      In April, Hakenjos Hall sought to vacate the then-current trial date of
July 15, 2016. Over Schwartz’s objection, the trial court continued trial until
September 9, 2016. The minute order indicated that the trial date was
continued, directed motions and discovery to be completed by August 12, and
set dates for the parties’ first and second expert witness information
exchange, for June 10 and June 24, respectively.
      On June 10, Schwartz disclosed expert witness information, naming
three retained experts and also designating Martin and Jacob as experts. At
that time, Hakenjos Hall disclosed only Carl as an expert but stated they
“reserve[d] the right to name additional experts once Schwartz et al[.] fully
and completely comply with their long outstanding discovery obligations.”
On June 24, Hakenjos Hall’s counsel filed an objection to designating experts,
again contending Hakenjos Hall should not be required to name additional




16     We recount the history of the parties’ discovery disputes because it is
relevant to the trial court’s decision regarding the designation of expert
witnesses discussed post. However, we need not address the merits of
Hakenjos Hall’s repeated assertions that Schwartz “continuously
stonewalled . . . discovery.” We note the trial court granted Hakenjos Hall’s
motion in limine precluding the parties from referring to alleged discovery
violations before the jury.

                                       21
experts until the Schwartz parties “full[y] and complete[ly]” complied with

their discovery obligations.17
      As the parties continued to litigate discovery issues, the discovery
referee issued updated discovery status reports in May, June, August,
November, and December of 2016, and in January and February of 2017. At
Hakenjos Hall’s request, the trial dates were repeatedly continued until

December 2016, January 2017, and March 2017.18
      In January 2017, the discovery referee reported that the parties
continued to engage in discovery disputes and Hakenjos Hall had not
completed Jacob’s or Martin’s depositions. The discovery referee “reluctantly
recommend[ed] a brief trial continuance” but observed that “[a] lack of due
diligence by [Hakenjos Hall’s counsel] has contributed substantially to these
delays.” Trial was continued again to March. The order continuing trial
indicated that “[a]ll [m]otions and [d]iscovery are to be completed [by
February 10, 2017].”


17    Hakenjos Hall further contended the Schwartz parties’ “wrongful
conduct in delay and refusal to produce responses/documents to valid
discovery [had] prevented Hakenjos [Hall] from being able to name relevant
experts, including, preventing any consultant or potential expert to review
case appropriate information by which to form opinions.” At the same time,
the Schwartz parties were seeking compliance from Hakenjos Hall regarding
inspections by the independent forensic expert.
18    According to the discovery referee’s status report dated June 16,
Schwartz’s counsel had recently “delivered about 10,000 additional pages of
discovery to [Hakenjos Hall’s counsel] who [was] reviewing them and [found]
them incomplete.” The discovery referee directed that outstanding discovery
be provided by Schwartz’s counsel “no later than July 8, 2016.” When trial
was continued until December, the court directed that motions and discovery
were to be completed by November 2016. In November 2016, in the midst of
the parties’ still-ongoing discovery disputes, the trial court continued trial
until January 20, 2017, without continuing other hearing or discovery dates.

                                      22
      The parties continued to litigate discovery issues, including disclosure
of the Schwartz parties’ tax returns and profit and loss statements. On
February 21, the discovery referee issued his seventh discovery
recommendation and status report, indicating that the Schwartz parties’
counsel sought a recommendation that the trial court conduct a contempt
hearing concerning Hakenjos Hall’s counsel’s violation of the stipulated

protective order.19 The discovery referee recommended that the trial court
hold a contempt hearing but declined to recommend what the outcome of
such a hearing should be.
      Shortly thereafter, around February 27, 2017, Hakenjos Hall’s attorney
sustained injuries in a fall. After counsel submitted “confidential documents”
for the trial court’s review, trial was continued to April and later until June
“due to [counsel’s] current medical condition.” Discovery and motion dates
remained unchanged. At a hearing in June, the trial court continued trial

sua sponte until September.20
      In July 2017, Hakenjos Hall substituted his attorney out of the case
and replaced him with new counsel. New counsel promptly filed an ex parte
application for an order continuing trial and “all associated dates, including

19     It was alleged that Hakenjos Hall’s counsel allowed Carl to see
documents that were designated as “confidential attorney eyes only,” in
violation of a stipulated protective order.
20     This order does not appear in the record. In June 2017, Schwartz filed
a motion to dismiss Hakenjos Hall’s action “for undue delay in prosecution” or
“for terminating sanctions.” Schwartz argued that Hakenjos Hall, through
its counsel, had sought and obtained multiple trial continuances while
engaging in “pervasive litigation misconduct,” and then claimed an
unsubstantiated medical disability, while continuing to stonewall the
litigation process. Hakenjos Hall opposed the motion. After a hearing, the
trial court denied the motion, indicating, “[t]here’s a strong preference for
trial on the merits.”

                                       23
discovery and motion [cutoff] and the dates for the designation of experts” for
four months, from September 2017 until January 2018, arguing that
Schwartz had “stonewalled the discovery process,” and further arguing that
former counsel had “suffered a decline in health and capacity” over a period of
time during which he became “increasingly unreliable and uncommunicative
and incapable of providing the representation necessary to prepare for trial,”
prompting a substitution of counsel.
      In August 2017, the parties appeared at an ex parte hearing on
Hakenjos Hall’s application for an order continuing trial and “all associated
dates.” At the hearing, Hakenjos Hall’s new counsel argued that trial
continuances had been previously granted “because [the Schwartz parties]
didn’t produce documents,” and substitution of counsel had become necessary
because former counsel had not competently represented his client, had failed
to designate expert witnesses, and failed to file motions to compel the
production of certain documents from the Schwartz parties. Counsel argued
that the required substitution of counsel constituted good cause to continue
the trial date. Counsel stated, “We do not have any experts at this time in a
case that cries out for experts” and argued his clients were entitled to have
the case tried on the merits.
      Schwartz argued that the trial had already been continued nine times,
with continuances repeatedly sought by the plaintiffs, and that it was the
plaintiffs who had resisted discovery efforts, to the point that the discovery
referee had recommended a contempt hearing be noticed for Hakenjos Hall’s
prior counsel. Schwartz further argued that new counsel joined the case
aware of the current trial and discovery dates yet did not attempt to meet
and confer regarding the dates prior to seeking a continuance from the court.




                                       24
      The trial court indicated it needed to balance the potential for prejudice
for both parties and stated it was willing to briefly continue the trial date.
The trial court further stated it intended to ensure a trial “where there have
been experts, where everyone’s been deposed, [and] where the matter is ready
for trial,” and suggested it was willing to “accommodate” Hakenjos Hall
because the previous “failure” to designate experts was “arguably [attributed
to] counsel who has been incapacitated.”
      In response, Schwartz argued that allowing Hakenjos Hall to designate
a retained expert was “not fair,” as prior counsel had served an expert
witness designation designating Carl as an expert, and Hakenjos Hall had
failed to seek any relief under the expert witness procedures.
      The trial court stated it would allow plaintiffs’ counsel additional time
to designate experts, but, to mitigate prejudice to the Schwartz parties, would
require plaintiffs to pay the costs of the expert depositions. The court
continued trial until December and directed the parties to exchange expert
witness information on October 19, with a second exchange to occur on

November 8.21
      Schwartz filed a petition for writ of mandate in this court seeking
review of the trial court’s minute order continuing trial and extending the




21    The minute order continued trial until December 8, 2017, and
indicated: “First exchange date is continued to 10/19/17. [¶] Second
exchange date is continued to 11/8/17. [¶] Motion cut off date remains as set.
Counsel are to come in ex parte if they need to set a motion.”

                                       25
time for parties to disclose expert witnesses. We summarily denied the

petition on August 17, 2017, in case No. D072617.22
      In October 2017, the discovery referee reported that circumstances
indicated the Schwartz parties may not have previously produced all
documents responsive to prior discovery requests. Consistent with one of the
discovery referee’s recommendations, the trial court entered an order
requiring the Schwartz parties “to conduct a diligent review of their records
and produce all of the unprivileged documents, not previously produced, with
particular emphasis on items that have come into existence since December
2016 and all records reviewed or considered in connection with the
preparation of [an exhibit attached to a declaration previously submitted by
Martin].”
      On October 19, 2017, Hakenjos Hall designated their retained expert
witness Robert Lauer, who opined at trial as to lost profit damages.
      In November, Martin sat for a one-hour deposition regarding issues
related to document production and repeatedly attested that the plaintiffs
“ ‘have everything,’ ” but in early December, Schwartz supplemented their

document production with an additional 55 pages of documents.23



22    “[A] summary denial of a petition for a writ of mandate is not a merits
adjudication and ‘does not establish law of the case . . . .’ ” (Golden Door
Properties, LLC v. Superior Court (2020) 52 Cal.App.5th 837, 891, quoting
Kowis v. Howard (1992) 3 Cal.4th 888, 899.) Accordingly, we reject Hakenjos
Hall’s contention that we should not entertain Schwartz’s arguments on
appeal because this court “has already reviewed” this issue.
23    The trial court subsequently ordered that, absent a showing of good
cause, these documents would be excluded from use at trial unless offered by
plaintiffs or their experts. In late November 2017, Hakenjos Hall sought
another brief continuance of trial due to a medical emergency experienced by
Lauer. The trial court reset trial for January 2018.

                                      26
      Prior to trial, Schwartz had the opportunity to take Lauer’s

deposition.24 Schwartz’s expert had the opportunity to review the transcript
of Lauer’s deposition and Lauer’s expert report prior to trial, and at trial
Schwartz had the opportunity to cross-examine Lauer and to elicit testimony
from their own expert that was critical of Lauer’s position.
      B. Applicable Law
            1. General Discovery Procedures
      “[T]he dates assigned for a trial are firm.” (Cal. Rules of Court,
rule 3.1332(a).) However, a trial court may continue a trial date on a party’s
noticed motion or ex parte application. (Id., rule 3.1332(b).) “Although
continuances of trials are disfavored, each request for a continuance must be
considered on its own merits. The court may grant a continuance only on an
affirmative showing of good cause requiring the continuance.” (Id.,
rule 3.1332(c).) “[T]he court must consider all the facts and circumstances
that are relevant to the determination.” (Id., rule 3.1332(d).) “Where denial
of a continuance would result in manifest injustice” it is an abuse of
discretion to deny it. (Hamilton v. Orange County Sheriff’s Dept. (2017)
8 Cal.App.5th 759, 766.)
      Parties are entitled “as a matter of right to complete discovery
proceedings on or before the 30th day, and to have motions concerning
discovery heard on or before the 15th day, before the date initially set for the
trial of the action.” (§ 2024.020, subd. (a); Pelton-Shepherd Industries, Inc. v.

24     Schwartz contends they “managed to take [Lauer’s] deposition,” but
suggests that, because the deposition occurred nearly four weeks before the
trial started, “the schedule could hardly be said to satisfy the orderly and fair
protocol provided by the Discovery Act.” For the reasons explained herein,
we conclude Schwartz has failed to establish any prejudice. Schwartz also
did not seek a continuance or ask the trial court for more time to depose
Lauer or prepare for trial following his deposition.

                                       27
Delta Packaging Products, Inc. (2008) 165 Cal.App.4th 1568, 1586 (Pelton-
Shepherd).) “Except as provided in Section 2024.050, a continuance or
postponement of the trial date does not operate to reopen discovery
proceedings.” (§ 2024.020, subd. (b).) A party seeking to reopen discovery is
required to file a noticed motion, accompanied by a meet and confer

declaration.25 (§§ 2024.050, subd. (a), 2016.040.) A noticed motion with an
accompanying meet and confer declaration is similarly required to augment
an expert witness list (§ 2034.610, subds. (a), (c)) or to submit tardy expert
witness information (§ 2034.710, subds. (a), (c)). In exercising its discretion
to grant or deny a request to reopen discovery, “the court shall take into
consideration any matter relevant to the leave requested, including, but not
limited to, the following: [¶] (1) [t]he necessity and the reasons for the
discovery[;] [¶] (2) [t]he diligence or lack of diligence of the party seeking the
discovery or the hearing of a discovery motion, and the reasons that the
discovery was not completed or that the discovery motion was not heard
earlier[,] [¶] (3) [a]ny likelihood that permitting the discovery or hearing the
discovery motion will prevent the case from going to trial on the date set, or
otherwise interfere with the trial calendar, or result in prejudice to any other
party[,] [¶] (4) [t]he length of time that has elapsed between any date
previously set, and the date presently set, for the trial of the action.”
(§ 2024.050, subd. (b); Pelton-Shepherd, at pp. 1586-1587 [trial court
committed prejudicial error in granting party’s motion to compel after the
discovery motion cutoff date when the party had not moved to reopen
discovery under § 2024.050].)


25    “A meet and confer declaration in support of a motion shall state facts
showing a reasonable and good faith attempt at an informal resolution of
each issue presented by the motion.” (§ 2016.040.)

                                        28
            2. Expert Discovery Procedures
      The purpose of the expert witness discovery statutes is “to give fair
notice of what an expert will say at trial. This allows the parties to assess
whether to take the expert’s deposition, to fully explore the relevant subject
area at any such deposition, and to select an expert who can respond with a
competing opinion on that subject area. . . . ‘Late disclosure of
experts . . . frustrates the very purposes of the discovery statutes, and should
be permitted, with appropriate safeguards and limits, only when absolutely
necessary to avoid a miscarriage of justice.’ ” (Bonds v. Roy (1999) 20 Cal.4th
140, 146-147 (Bonds).)
      Section 2034.210, subdivision (b) provides: “After the setting of the
initial trial date for the action, any party may obtain discovery by demanding
that all parties simultaneously exchange information concerning each other’s
expert trial witnesses . . . .” “The demand shall specify the date for the
exchange of lists of expert trial witnesses, expert witness declarations, and
any demanded production of writings. The specified date of exchange shall
be 50 days before the initial trial date, or 20 days after service of the demand,
whichever is closer to the trial date, unless the court, on motion and a

showing of good cause, orders an earlier or later date of exchange.”26




26     The San Diego Superior Court local rules dispense with the
requirement that a party serve an expert witness discovery demand and
provide instead that “[t]he court will propose deadlines for the exchange of
information concerning expert witnesses and their discoverable reports and
writings . . . at the [c]ase [m]anagement [c]onference,” but further provide
that, “[a]lthough the demand requirement . . . may be dispensed with at this
hearing, all other provisions of . . . section 2034.210 et seq. will be strictly
enforced by the court.” (Super. Ct. San Diego County, Local Rules,
rule 2.1.11.)

                                       29
      “All parties who have appeared in the action shall exchange
information concerning expert witnesses in writing on or before the date of
exchange specified in the demand.” (§ 2034.260, subd. (a).) “[O]n objection of
any party who has made a complete and timely compliance with
[s]ection 2034.260, the trial court shall exclude from evidence the expert
opinion of any witness that is offered by any party who has unreasonably
failed to . . . [¶] [l]ist that witness as an expert under [s]ection 2034.260.”
(§ 2034.300, subd. (a).)
      When a party who has engaged in a timely exchange of expert witness
information seeks leave to augment their expert witness list or amend an
expert witness’s declaration, the trial court may grant such leave “only if all
of the following conditions are satisfied: [¶] (a) [t]he court has taken into
account the extent to which the opposing party has relied on the list of expert
witnesses[;] [¶] (b) [t]he court has determined that any party opposing the
motion will not be prejudiced in maintaining that party’s action or defense on
the merits[; and] [¶] (c) [t]he court has determined either of the following:
[¶] (1) [t]he moving party would not in the exercise of reasonable diligence
have determined to call that expert witness or have decided to offer the
different or additional testimony of that expert witness[; or] [¶] (2) [t]he
moving party failed to determine to call that expert witness, or to offer the
different or additional testimony of that expert witness as a result of mistake,
inadvertence, surprise, or excusable neglect, and the moving party has done
both of the following: [¶] (A) [s]ought leave to augment or amend promptly
after deciding to call the expert witness or to offer the different or additional
testimony[; and] [¶] (B) [p]romptly thereafter served a copy of the proposed
expert witness information concerning the expert or the testimony described




                                        30
in Section 2034.260 on all other parties who have appeared in the action.”27
(§ 2034.620, subds. (a)-(c); see also§ 2034.720 [listing similar requirements
concerning extension of time for a party who failed to timely submit expert
witness information].)
            3. Standard of Review
      A motion to continue trial and to extend discovery are both subject to
the trial court’s discretion. (Cottini v. Enloe Medical Center (2014)
226 Cal.App.4th 401, 418-419.) Similarly, a motion to augment or amend an
expert witness designation or declaration, and a motion to reopen discovery,
are subject to the trial court’s discretion. (See Dickison v. Howen (1990)
220 Cal.App.3d 1471, 1476 (Dickison) [“[t]he decision to grant relief from the
failure to designate an expert witness is addressed to the sound discretion of
the trial court and will not be disturbed on appeal absent a showing of
manifest abuse of that discretion”]; Hernandez v. Superior Court (2004)
115 Cal.App.4th 1242, 1246 [reviewing trial court’s refusal to reopen
discovery under the abuse of discretion standard of review].)
      A trial court’s abuse of discretion amounts to reversible error only if it
results in a miscarriage of justice. (Cal. Const., art. VI, § 13.) A judgment is
subject to reversal only if, after examining the entire cause, including the
evidence, we determine it is reasonably probable that a result more favorable
to the Schwartz parties would have been reached in the absence of the error.


27    Subdivision (d) of section 2034.620 further provides that “[l]eave to
augment or amend is conditioned on the moving party making the expert
available immediately for a deposition under Article 3 (commencing with
Section 2034.410), and on any other terms as may be just, including, but not
limited to, leave to any party opposing the motion to designate additional
expert witnesses or to elicit additional opinions from those previously
designated, a continuance of the trial for a reasonable period of time, and the
awarding of costs and litigation expenses to any party opposing the motion.”

                                       31
(Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 800, citing People v.
Watson (1956) 46 Cal.2d 818, 836; see Pelton-Shepherd, supra,
165 Cal.App.4th at p. 1589 [assessing prejudice under Watson standard
where trial court erroneously heard belated discovery motion without
requiring party to also move to reopen discovery under § 2024.050].)
      C. Analysis
      Schwartz contends the trial court committed prejudicial error when it
“excus[ed]” Hakenjos Hall from complying with the statutory requirements

governing the designation of expert witnesses.28 Schwartz acknowledges the
trial court tried to mitigate any prejudice to the Schwartz parties, but
contends that allowing Hakenjos Hall to amend their expert witness list to
designate a retained expert caused unfair harm at trial. We conclude the
trial court did not commit reversible error when it effectively reopened
discovery to allow Hakenjos Hall to augment their expert witness list.
      The trial court acted within its discretion when it continued the date of
trial pursuant to Hakenjos Hall’s ex parte application. (Cal. Rules of Court,
rule 3.1332(b).) However, by simultaneously extending expert discovery
dates, the trial court effectively granted leave to reopen discovery and to
allow the parties to augment their expert witness lists. (§§ 2024.050,
2034.610, 2034.620.) While the trial court had discretion to do so, that
discretion was governed by the applicable provisions of the Civil Discovery
Act. (See Pelton-Shepherd, supra, 165 Cal.App.4th at p. 1571.) The trial

28     Schwartz argues on appeal that the applicable procedures are those set
forth in sections 2034.710 through 2034.730, which govern a motion to
submit tardy expert witness information made by “any party who has failed
to submit expert witness information on the date specified in a demand for
that exchange.” (See § 2034.710, subd. (a).) Here, however, Hakenjos Hall
timely designated Carl as an expert witness and subsequently sought relief to
designate additional expert witnesses.

                                       32
court did not comply with the applicable procedural rules when it reopened
discovery and extended the expert witness designation dates on an ex parte
basis (rather than on noticed motion), without the required meet-and-confer
declaration (see §§ 2024.050, 2034.610). We note that the ex parte
application expressly stated Hakenjos Hall wanted to continue trial and
designate experts, but the Schwartz parties did not object on the ground that
the court should require a noticed motion prior to allowing Hakenjos Hall to

designate a retained damages expert.29 If an objection had been made and
the statutory procedures for reopening discovery and augmenting expert
witness lists had been followed (§§ 2024.050, 2034.610, 2034.620), we would
have a more complete record as to the parties’ competing claims of good cause
and undue prejudice. (See Richaud v. Jennings (1993) 16 Cal.App.4th 81, 92
(Richaud) [a motion to augment or amend the expert witness designation
“would allow the opponent to explain the prejudice created, allow the
proponent to demonstrate good cause for any delay and, most importantly,
allow the court to minimize any continuances and disruption of the
litigation”].)
      Although the trial court should have followed the statutory procedures,
under the circumstances here, we do not find the abuse of discretion to be
prejudicial because it is not reasonably probable the Schwartz parties would
have achieved a more favorable result in the absence of any error. (Cal.
Const., art. VI, § 13; Pelton-Shepherd, supra, 165 Cal.App.4th at p. 1589.)

29    Instead, Schwartz contended that trial should not be continued and
questioned whether prior counsel’s injuries were so significant that
substitution of counsel or another continuance of trial was warranted. Only
near the end of the ex parte hearing did Schwartz mention that there were
other procedures for seeking relief regarding the expert designations.
Schwartz never indicated what the applicable procedures were and failed to
object that the court was not following those procedures.

                                      33
Schwartz argues they were prejudiced because Hakenjos Hall was permitted
to present testimony from a retained expert (Lauer) opining that Schwartz’s
breach and interference caused damages exceeding $1.6 million, and it is
reasonable to infer the jury relied on Lauer’s opinion—even though the jury
did not award the full amount Hakenjos Hall requested—because it was the
only one proffered as to damages. But “[a] party is not ‘prejudiced’ simply
because the new expert will give testimony adverse to the party.” (Dickison,
supra, 220 Cal.App.3d at p. 1479.) Rather, the statutory scheme “evidence[s]
a concern with prejudicing the [opposing] party . . . by adding a new expert
for which that party, due to its reliance on the previous list of experts, is not
prepared and cannot be prepared in time.” (Ibid., italics added.)
      Here, Hakenjos Hall’s newly substituted trial counsel sought a brief
trial continuance and leave to designate additional expert witnesses,
effectively reopening discovery. At the time, the parties were still engaged in
heavily disputed discovery exchanges. The trial court continued the trial
date and allowed Hakenjos Hall to designate a retained damages expert, but
when it did so, it ensured that Schwartz had the opportunity to depose the
expert prior to trial and required Hakenjos Hall to pay deposition costs. This
gave Schwartz the ability “to recover from any disadvantage caused by
permitting [Hakenjos Hall] to call a new expert.” (Dickison, supra,
220 Cal.App.3d at p. 1479.)
      Based on the record and the extensive discovery disputes between the
parties, which had already delayed the trial, it is also apparent that, had
Hakenjos Hall pursued the same relief by noticed motion, it is reasonably
probable the result would have been the same: the trial court would have
allowed Hakenjos Hall to reopen discovery to amend their expert witness list
to designate a retained damages expert. The trial court had already


                                        34
indicated its intention to allow the parties to fully present their cases by
appointing a discovery referee to ensure fair and full discovery and by
granting the parties’ repeated requests to continue trial. At the ex parte
hearing, the trial court again articulated the importance of providing a full
and fair trial on the merits. Under the circumstances, the trial court likely
would have concluded prior counsel’s illness and the substitution of new
counsel justified the reopening of discovery, newly substituted counsel was
diligent in seeking relief, and reopening discovery would further the interests
of justice and would not result in undue prejudice to Schwartz. (See
§ 2024.050, subd. (b).) Moreover, the trial court likely would have concluded
prior counsel’s failure to previously designate a retained expert was
reasonably attributable to the parties’ continued discovery disputes, and that
new counsel was exercising due diligence in seeking a trial continuance and
additional time to designate a damages expert. (§ 2034.620.) The trial court
clearly determined there was good cause to briefly delay trial, to allow
Hakenjos Hall to designate and prepare an expert witness, and to allow
Schwartz to prepare for the newly designated expert. (See Richaud, supra,
16 Cal.App.4th at p. 92.) Moreover, the trial court granted the request in a
manner to mitigate any prejudice to Schwartz. (§ 2034.620, subd. (b).) Based
on this record, we conclude any error was harmless because it is not
reasonably probable that Schwartz would have achieved a more favorable
result had Hakenjos Hall followed the applicable statutory procedures to
reopen discovery and to amend or augment expert witness information.
(§§ 2024.050, 2034.610.)
      The Schwartz parties cite Fairfax v. Lords (2006) 138 Cal.App.4th 1019
to support their claim of prejudice. In that case, however, the defendant
deliberately refrained from participating in the simultaneous exchange of


                                       35
expert witnesses to gain an unfair advantage. (Id. at pp. 1026-1027; see Du-
All Safety, LLC v. Superior Court (2019) 34 Cal.App.5th 485, 501-502
[distinguishing Fairfax on the ground that the defendant there admitted that
his “wait to see approach was ‘his express intent’ [citation], indicating what
could be considered gamesmanship”].) By contrast, Hakenjos Hall’s new
counsel promptly brought their need to designate a damages expert to the
trial court’s attention, and the court gave the parties additional time to
prepare for trial and depose experts. Hakenjos Hall did not engage in the
type of “gamesmanship” present in Fairfax and did not receive an unfair
advantage as a result of the court’s actions. Allowing Hakenjos Hall to
designate a damages expert was not prejudicial to Schwartz, but rather
served to avoid a miscarriage of justice and allow the parties to try their case
on the merits. (Bonds, supra, 20 Cal.4th at pp. 146-147 [expert witness
discovery statute is intended “to give fair notice of what an expert will say at
trial” and late disclosure “ ‘should be permitted, with appropriate safeguards
and limits, only when absolutely necessary to avoid a miscarriage of
justice’ ”]; Barboni v. Tuomi (2012) 210 Cal.App.4th 340, 342, 353 [trial
court’s ruling allowing defendant’s late designation of expert witnesses did
not provide a basis for granting a new trial where any assumed error did not
result in a miscarriage of justice].)
      Given our conclusion that the Schwartz parties were not prejudiced by
the trial court’s ruling, we need not consider Hakenjos Hall’s argument that
the parties were exempt from complying with the statutory provisions
governing expert discovery procedures because the court adopted a case
management system in accordance with the Government Code and rules of




                                        36
court. (Gov. Code, § 68603, subd. (c), Cal. Rules of Court, rule 3.700, et

seq.)30
                                       II
          The Damages Award Is Supported by Substantial Evidence
      A. Additional Background
      Evidence of the income and expenses for Martin’s business during the
period from January 2008 through April 2011 was presented at trial.
Evidence established that, under Martin’s management, the bookkeeping and
tax preparation business enjoyed a profit margin of 42 percent in 2008,
39 percent in 2009, 47 percent in 2010, and 66 percent during the period from
January through April 2011. Martin testified that a return of 47 percent was
“achievable with the number of clients [he] had as of the end of 2010,” and he
represented to Carl during their negotiations that these were realistic
figures. Hakenjos Hall purchased the business in early 2012, and Carl




30     Specifically, Hakenjos Hall contends, “Under the local rules permitted
under those sections, trial courts in San Diego County propose expert
exchange dates that become the subject of the trial court’s case management
order, rather than having the litigants exchange expert disclosure demands
pursuant to [section] 2034.010.” However, the applicable local rules
expressly state that “[a]lthough the demand requirement of that section may
be dispensed with at [the parties’ case management conference] hearing, all
other provisions of Code of Civil Procedure section 2034.210 et seq. will be
strictly enforced by the court.” (Super. Ct. San Diego County, Local Rules,
rule 2.1.11.) Additionally, the local rules provide that they “are at all times
supplementary to and subject to statutes, the California Rules of Court, and
any rules adopted by the Judicial Council and are to be construed and applied
so they do not conflict with such rules and statutes.” (Id., rule 1.1.1; see
Wagner v. Superior Court (1993) 12 Cal.App.4th 1314, 1319-1320 [local rule
did not authorize trial court to set discovery cutoff date in advance of setting
trial date, which would conflict with parties’ statutory right to conduct
discovery up to 30 days before initial trial date].)

                                       37
testified the business remained profitable from 2012 through 2014, but in

2015—after Martin left—it was not profitable.31
      Hakenjos Hall used a lost profits model to estimate damages from 2014
through 2022 (the duration of the noncompete agreement). Carl testified his
damages were derived from “revenues that Martin realized from clients that
he serviced which were a breach of our contract.” He reasoned that, “[i]f

Martin had not directed them to him, they would have come to me.”32 He
compiled spreadsheets reflecting the revenues Martin earned from the
disputed clients after he departed from Hakenjos Hall’s firm, whether those

clients obtained services for tax, bookkeeping, audit, or other services.33
      Using the spreadsheets reflecting Martin’s revenue data and applying
an assumed profit margin of roughly 45 percent, Hakenjos Hall’s damages
expert Lauer opined that Hakenjos Hall had suffered lost profits totaling
$1,643,418 for the period 2014 to 2022. The assumed profit margin of
45 percent was derived from Martin’s estimated profit margins during the
2010-2012 period.
      Schwartz’s expert accountant Bergmark criticized Lauer’s reliance on
Carl’s spreadsheets and further criticized the application of a 45 percent


31    Carl testified he was unaware of the specific profit margins earned
following his purchase of the business, and he did not present evidence of
these profit margins at trial.
32    Carl further explained that, when he was considering purchasing the
business, the client list was “very appealing” to him because most had been
clients for 20-30 years and were “likely going to stay” with the company.
33    The spreadsheets indicated most of the revenues were derived from
Schedule A clients. A smaller portion of revenues were derived from clients
residing within a 25-mile radius of the La Mesa office building or those who
had been a Hakenjos Hall client. For ease of reference, we refer to all these
clients as the “disputed clients.”

                                       38
profit margin. Bergmark posited that a reasonable profit margin for an
accounting firm like Hakenjos Hall was 25 percent, the national average for a
firm about the same size. Applying this profit margin to the spreadsheet
data compiled by Carl (which Bergmark criticized was inflated because
Hakenjos Hall could not assume that he would have kept all the disputed
clients), Bergmark reduced the estimated damages from Lauer’s $1.6 million
to $937,000.
      The jury was instructed on calculating lost profits where no profits are
earned as a result of a defendant’s breach of contract. The instruction
provided as follows:
         “To recover damages for lost profits, the plaintiffs must
         prove that it is reasonably certain they would have earned
         profits but for the defendants[’] breach of the contract. [¶]
         To decide the amount of damages for lost profits, you must
         determine the gross, or total, amount the plaintiffs would
         have received if the contract had been performed and then
         subtract from that amount the costs associated with
         operating the business the plaintiffs would have had if the
         contract had been performed. [¶] You do not have to
         calculate the amount of the lost profits with mathematical
         precision, but there must be a reasonable basis for
         computing the loss.” (See CACI No. 352.)

      The jury was also instructed on calculating lost profits where some
profits were earned. The instruction provided as follows:
         “To recover damages for lost profits, the Hakenjos plaintiffs
         must prove that it is reasonably certain they would have
         earned more profits but for the Schwartz defendants’
         breach of the contract.

         “To decide the amount of damages for lost profits, you
         must:

         “1. First, calculate Hakenjos plaintiffs[’] estimated total
         profit by determining the gross amount they would have
         received if the contract had been performed, and then
                                       39
         subtracting from that amount the costs associated with the
         operation of the business that the Hakenjos plaintiffs
         would have had if the contract had been performed;

         “2. Next, calculate the Hakenjos plaintiffs[’] actual profit
         by determining the gross amount they actually received,
         and then subtracting from that amount the Hakenjos
         plaintiffs[’] actual costs of operating the business; and

         “3. Then, subtract the Hakenjos plaintiffs’ actual profit,
         which you determined in the second step, from their
         estimated total profit, which you determined in the first
         step. The resulting amount is the Hakenjos plaintiffs’ lost
         profit.

         “You do not have to calculate the amount of the lost profits
         with mathematical precision, but there must be a
         reasonable basis for computing the loss.

         “In regard to [N]os. 1, 2, and 3, you may, but are not
         required to, accept the witness’s calculations in this
         regard.” (See CACI No. 353.)34

      The jury found that the damages to Hakenjos Hall for the breach were
“loss of profits from [noncompete] and goodwill breach” and awarded
Hakenjos Hall $1,068,234 in damages for Schwartz’s intentional interference
with contractual relations.
      B. Applicable Law
      The California Supreme Court set forth the standard for lost business
profits in Sargon Enterprises, Inc. v. University of Southern California (2012)
55 Cal.4th 747 (Sargon). “Regarding lost business profits, the cases have
generally distinguished between established and unestablished businesses.”
(Id. at p. 774; see Greenwich S.F., LLC v. Wong (2010) 190 Cal.App.4th 739,

34    Some language in this jury instruction (CACI No. 353) was modified
without objection, including the addition of the final paragraph. Neither
party has asserted any error on appeal regarding the jury instructions.

                                       40
762-763 (Greenwich) [lost profits are frequently deemed uncertain and
speculative where the business that claims them was a new venture].) “ ‘Lost
profits to an established business may be recovered if their extent and
occurrence can be ascertained with reasonable certainty; once their existence
has been so established, recovery will not be denied because the amount
cannot be shown with mathematical precision. [Citations.] Historical data,
such as past business volume, supply an acceptable basis for ascertaining lost
future profits. [Citations.] In some instances, lost profits may be recovered
where plaintiff introduces evidence of the profits lost by similar businesses
operating under similar conditions.’ ” (Sargon, at p. 774.)
      “ ‘On the other hand, where the operation of an unestablished business
is prevented or interrupted, damages for prospective profits that might
otherwise have been made from its operation are not recoverable for the
reason that their occurrence is uncertain, contingent and speculative.
[Citations.] . . . But although generally objectionable for the reason that their
estimation is conjectural and speculative, anticipated profits dependent upon
future events are allowed where their nature and occurrence can be shown by
evidence of reasonable reliability.’ ” (Sargon, supra, 55 Cal.4th at p. 774; see
Greenwich, supra, 190 Cal.App.4th at p. 766 [rejecting real property
developer’s lost profits as uncertain and speculative].)
      “ ‘Where the fact of damages is certain, the amount of damages need
not be calculated with absolute certainty. [Citations.] The law requires only
that some reasonable basis of computation of damages be used, and the
damages may be computed even if the result reached is an approximation.
[Citation.] This is especially true where . . . it is the wrongful acts of the
defendant that have created the difficulty in proving the amount of loss of
profits [citation] or where it is the wrongful acts of the defendant that have


                                        41
caused the other party to not realize a profit to which that party is entitled.’ ”
(Sargon, supra, 55 Cal.4th at pp. 774-775.)
      “Courts must not be too quick to exclude expert evidence as speculative
merely because the expert cannot say with absolute certainty what the
profits would have been. Courts must not eviscerate the possibility of
recovering lost profits by too broadly defining what is too speculative. A
reasonable certainty only is required, not absolute certainty.” (Sargon,
supra, 55 Cal.4th at p. 775.)
      “The amount of damages is a fact question, committed first to the
discretion of the jury and next to the discretion of the trial judge on a motion
for new trial.” (Westphal v. Wal-Mart Stores, Inc. (1998) 68 Cal.App.4th
1071, 1078 (Westphal).) We review a contention that evidence does not
support a damage award under the substantial evidence standard of review.
(Yassin v. Solis (2010) 184 Cal.App.4th 524, 529.) We accept all evidence
which supports the prevailing party, disregard the conflicting evidence, and
draw all reasonable inferences to uphold the verdict. (Major v. Western Home
Ins. Co. (2009) 169 Cal.App.4th 1197, 1203, fn. 1.) “In assessing a claim that
the jury’s award of damages is excessive, we do not reassess the credibility of
witnesses or reweigh the evidence. To the contrary, we consider the evidence
in the light most favorable to the judgment, accepting every reasonable
inference and resolving all conflicts in its favor.” (Westphal, at p. 1078.)
      C. Analysis
      Schwartz contends that we must reject the jury’s damages award as
unsupported by substantial evidence because the lost profits damages model
was uncertain and speculative. We disagree.
      Schwartz claims “Hakenjos’ track record as a CPA was short, decidedly
mixed, and barren of any data about profit” and argues there is insufficient


                                        42
evidence of prior performance of the business with Carl in charge.35 But the
evidence showed that, in 2012, Hakenjos Hall purchased Schwartz’s long-
established bookkeeping and tax preparation business, including its office,
client lists, staff, supplies, and goodwill. The business had an established
book of business and a track record of success, which Martin touted when he
advertised the business for sale. Martin had advertised profit margins
ranging from 39 to 47 percent for the years preceding the sale and testified at
trial that a return of 47 percent was “achievable with the number of clients
[he] had as of the end of 2010.” During the time that Martin stayed with the
business as an employee, Hakenjos Hall’s business remained profitable.
However, after Martin left—and opened his own, competing business to
provide services to a substantial number of Schedule A clients—Hakenjos
Hall’s business suddenly was no longer profitable. Based on this record, we
conclude there is substantial evidence of prior performance to support the lost
profit damages. (See Asahi Kasei Pharma Corp. v. Actelion Ltd. (2013)
222 Cal.App.4th 945, 975 (Asahi) [upholding lost profit damages where the
business “does not fit neatly into the established business versus new
business paradigm”]; Orozco v. WPV San Jose, LLC (2019) 36 Cal.App.5th
375, 382, 398-399 (Orozco) [substantial evidence supported occurrence of lost
profits damages given testimony that defendant’s business was profitable for
five months prior to opening of competitor’s business, and “testimony that



35    Schwartz also claims the trial court found, in its statement of decision
on equitable issues, that Lauer’s lost profit model “could not possibly support
a seven-digit award.” This grossly mischaracterizes the trial court’s
statement, which was that the jury’s damages award clearly covered past and
future damages spanning the entire 10-year contractual term, as evidenced
by the fact that “[t]here was no evidence to support an award of over a million
dollars in damages based upon 5 or even 6 years of damages.”

                                      43
opined that lost profits could be projected forward through the life of the
[10-year] lease”].)
      “Historical data, such as past business volume, supply an acceptable
basis for ascertaining lost future profits. [Citations.] In some instances, lost
profits may be recovered where plaintiff introduces evidence of the profits lost
by similar businesses operating under similar conditions. [Citations.] In
either case, recovery is limited to net profits.” (Berge v. International
Harvester Co. (1983) 142 Cal.App.3d 152, 162.) Hakenjos Hall posited that
an estimate of lost profits could be derived from Martin’s revenues obtained
from Schedule A and other disputed clients. Carl reasoned that those clients
would have remained his clients had they not migrated to Martin’s new
business, and further reasoned that, by applying a reasonable profit margin
to the revenues Martin obtained from Schedule A and other disputed clients,
he could estimate the profits he lost as a result of Martin’s interference. His
expert applied a profit margin previously claimed by Martin for the same
business he sold to Hakenjos Hall; the expert applied this profit margin to
this data and estimated damages. Altogether, the evidence provided the jury
with sufficiently reliable information from which it could reasonably estimate
“the gross, or total, amount [Hakenjos Hall] would have received if the
contract had been performed” and “the costs associated with operating the
business the plaintiffs would have had if the contract had been performed,”
consistent with the jury instructions. (See CACI Nos. 352 & 353.)
      Schwartz had the opportunity to cross-examine Hakenjos Hall’s expert
regarding his reliance on the data provided by Carl as well as the propriety of
applying a 45 percent profit margin to estimate lost profits. Schwartz’s own
expert testified regarding these issues, argued that an estimated 45 percent
profit margin was too high, and opined that a more reasonable profit margin


                                       44
for a business like Hakenjos Hall would be 25 percent—yielding a lost profit
estimate just under $1,000,000 when applied to Hakenjos Hall’s data. The
jury had the opportunity to give all the evidence presented the weight it
believed it deserved. Indeed, the jury awarded damages in an amount
significantly lower than Lauer’s estimate and much closer to the estimate of
Schwartz’s own expert. The amount of damages is a fact question for the jury
to decide, and we do not reassess the credibility of witnesses or reweigh the
evidence. (Westphal, supra, 68 Cal.App.4th at p. 1078.) Moreover, where, as
here, “the fact of damages is certain, the amount of damages need not be
calculated with absolute certainty.” (Sargon, supra, 55 Cal.4th at p. 774.)
Viewing the evidence in the light most favorable to the judgement, we
conclude the evidence established a reasonable basis for computing damages.
(Id. at pp. 774-775.)
      Schwartz contends that Hakenjos Hall’s damages theory was flawed for
the same reasons as the lost profit theory that was rejected in Greenwich.
That case involved the breach of an agreement to convey real property to a
buyer who intended to renovate and sell the property at a profit. (Greenwich,
supra, 190 Cal.App.4th at p. 743.) The jury awarded $600,000 to the buyer, a
real estate developer. (Ibid.) On appeal, the court held that lost profits could
be awarded as a component of consequential damages for such a breach
“upon a proper showing” (id. at p. 758), but rejected the lost profits awarded
in that case as unduly speculative and uncertain as a matter of law (id. at
pp. 759-760, 766). The Greenwich court found that the lost profits claim was
based on the faulty assumption that the developer would have constructed a
residence according to plans and specifications without changes and that the
venture would have been profitable, but the facts established that the




                                       45
proposed development project involved “numerous variables that made any
calculation of lost profits inherently uncertain.” (Id. at p. 766.)
      By contrast, Hakenjos Hall purchased an established business that
suffered a loss of profits when Martin opened a competing business that
serviced Schedule A and other disputed clients in violation of his agreement
not to. Hakenjos Hall and their expert estimated that Carl’s profits would
have been similar to those Martin derived from the disputed clients and used
that data, combined with an assumed profit margin based on historical data
offered by Martin himself when selling the business, to estimate future lost
profits from the ongoing operation. Recognizing that “[t]he lost profit inquiry
is always speculative to some degree” and “there will always be an element of
uncertainty,” we conclude this damages model provided the reasonable
certainty required under the law. (Sargon, supra, 55 Cal.4th at p. 775 [“A
reasonable certainty only is required, not absolute certainty.”].)
      Schwartz proposes other ways to measure damages—including using
Martin’s profits, profit margins, and costs after 2014; Hakenjos Hall’s profits,
profit margins, and costs from 2014-2017; or Hakenjos Hall’s “track record of
profitability” prior to 2012. But the existence of possible alternative analyses
does not show the jury’s verdict is unsupported by substantial evidence.
Schwartz’s insistence on using these other metrics is not persuasive based on
the specific business at issue here and the evidence presented at trial. As
noted, Hakenjos Hall purchased an established, profitable business with
documented revenues, profit margins, and costs. Hakenjos Hall’s purchase
included a list of established clients which Martin acknowledged was
sufficient to generate a profit margin of 47 percent. It was reasonable to infer
that Hakenjos Hall would continue to achieve comparable profits and incur
comparable costs, and that any shortfall in profits Hakenjos experienced after


                                        46
Martin’s departure was partly due to Martin’s violation of the noncompetition
restrictions. The Schwartz parties admit a plaintiff can rely on data from
other enterprises if the plaintiff establishes they operate under similar
conditions. It was up to the jury to determine whether the operations here
were sufficiently similar to generate a profit margin of 45 percent, and

substantial evidence supports the jury’s conclusion on this point.36 (See
Rony v. Costa (2012) 210 Cal.App.4th 746, 754 [“ ‘The evidence is insufficient
to support a damage award only when no reasonable interpretation of the
record supports the figure.’ ”]; Asahi, supra, 222 Cal.App.4th at p. 972 [“It is
for the jury to determine the probabilities as to whether damages are
reasonably certain to occur in any particular case.”].) To the extent there is
some contrary evidence in the record—for example, that Carl did not provide
the same level of service to his clients—we reject the Schwartz parties’
invitation to draw inferences in their favor. (Orozco, supra, 36 Cal.App.5th at
p. 400.)
      Schwartz also contends the trial court erred by denying their motion for
a new trial based on allegedly excessive damages, which relied on the same
arguments described above. Schwartz does not separately address this
motion, which we review under the more deferential abuse of discretion
standard of review: “The determination of a motion for a new trial rests so
completely within the court’s discretion that its action will not be disturbed
unless a manifest and unmistakable abuse of discretion clearly appears.”
(Jiminez v. Sears (1971) 4 Cal.3d 379, 387; accord, Lee v. West Kern Water


36    Martin contends his current operations are much different, because he
has a smaller office, fewer clients, and many fewer employees. But Hakenjos
Hall was not purchasing Martin’s current business and these differences
therefore are not pertinent to Schwartz’s claim that the verdict is not
supported by substantial evidence.

                                       47
Dist. (2016) 5 Cal.App.5th 606, 623.)37 Under these circumstances, for the
same reasons as described ante, we conclude Schwartz has not shown the
court abused its discretion by denying Schwartz’s motion for a new trial.
“[A]s we have already explained, substantial evidence supported the jury’s
verdict. Thus, we conclude that both [the judgment notwithstanding the
verdict and new trial] motions were properly denied.” (Minnegren v. Nozar
(2016) 4 Cal.App.5th 500, 514.)
      In sum, after reviewing the whole record “in the light most favorable to
the judgment, accepting every reasonable inference and resolving all conflicts
in its favor” we conclude that there is sufficiently substantial evidence to
support the jury’s verdict. (Westphal, supra, 68 Cal.App.4th at p. 1078.) We
therefore conclude the trial court did not abuse its discretion by denying
Schwartz’s motion for a new trial on damages.
                                       III
      Substantial Evidence Supports the Jury’s Determination that the
            Schwartz Parties Committed the First Material Breach
      Schwartz contends the jury’s determination that “the Schwartz
parties”—not Hakenjos Hall—committed the “first material breach” of the
parties’ agreement is not supported by substantial evidence, and the trial




37     Schwartz suggests this deferential standard of review does not apply
because the judge who ruled on the new trial motion did not preside over the
trial. Schwartz cites no authority to support this argument and we reject it.
(See People v. Moreda (2004) 118 Cal.App.4th 507, 517-518 [“a judge who did
not personally hear testimony at trial may nevertheless make an adequate
independent assessment of the evidence in the record in order to determine
whether the weight of the evidence supports the jury’s verdict”].) Regardless,
as discussed, we have reviewed the record and conclude substantial evidence
supports the jury’s damages award.

                                       48
court accordingly erred when it denied Schwartz’s posttrial motion for
judgment notwithstanding the verdict. (§ 629.)
      To prevail on a breach of contract claim, the plaintiff must prove the
existence of the contract, plaintiff’s performance or excuse for
nonperformance, defendant’s breach, and the resulting damages to the
plaintiff. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 821.)
Only a material breach of the parties’ agreement may relieve the other party
from its duty to perform under the contract. (See Brown v. Grimes (2011)
192 Cal.App.4th 265, 277-278.) The question of whether a party’s breach of
an obligation is a material breach, sufficient to excuse performance by the
other party, is a question of fact. (Ibid.)
      We review the jury’s determination that the Schwartz parties
committed the first material breach for substantial evidence. (Ash v. North
American Title Co. (2014) 223 Cal.App.4th 1258, 1268; Ladd v. Warner Bros.
Entertainment, Inc. (2010) 184 Cal.App.4th 1298, 1307-1308.) “When we
consider whether the evidence was sufficient to support the jury’s verdict, we
review the entire record in the light most favorable to the judgment to
determine whether there are sufficient facts, contradicted or uncontradicted,
to support the judgment. [Citation.] Substantial evidence is evidence that is
reasonable and credible. In evaluating the evidence, we accept reasonable
inferences in support of the judgment and do not consider whether contrary
inferences may be made from the evidence.” (Mammoth Lakes Land
Acquisition, LLC v. Town of Mammoth Lakes (2010) 191 Cal.App.4th 435,
462-463.) “As in all appeals, the appellant has the burden to show, through
analysis and citation to the record, that no substantial evidence supports the
[jury verdict].” (Shenouda v. Veterinary Medical Bd. (2018) 27 Cal.App.5th
500, 514.)


                                        49
      “ ‘ “A motion for judgment notwithstanding the verdict may be granted
only if it appears from the evidence, viewed in the light most favorable to the
party securing the verdict, that there is no substantial evidence in support.
[Citation.] [¶] . . . As in the trial court, the standard of review [on appeal] is
whether any substantial evidence—contradicted or uncontradicted—supports
the jury’s conclusion.” ’ ” (Webb v. Special Electric Co., Inc. (2016) 63 Cal.4th
167, 192 (Webb).) “We, like the trial court, may not reweigh the evidence or
judge the credibility of witnesses. ‘ “ ‘ “If the evidence is conflicting or if
several reasonable inferences may be drawn, the motion for judgment
notwithstanding the verdict should be denied . . . .” ’ ” ’ ” (Johnson & Johnson
Talcum Powder Cases (2019) 37 Cal.App.5th 292, 313-314.)
      Initially, we note that the evidence clearly establishes that Schwartz
opened a competing business and provided services to Schedule A clients in
violation of Schwartz’s agreement not to do so. Schwartz does not dispute
that Martin failed to perform under the contract. At trial, Martin admitted
as much. What Schwartz disputes is the jury’s determination that they
committed the first material breach. Schwartz contends that “all of the
evidence [at trial] was to the effect Hakenjos [Hall] failed utterly to operate
the business in a professional manner long before Martin’s departure in May
2014.” We disagree. Viewing the evidence in the light most favorable to
Hakenjos Hall, we conclude the verdict is supported by substantial evidence
and further conclude the trial court properly rejected Schwartz’s motion for
judgment notwithstanding the verdict. (See Webb, supra, 63 Cal.4th at
p. 192.)
      Contrary to Schwartz’s assertion, the evidence at trial was not
uncontradicted that Carl “failed utterly to operate the business in a
professional manner.” Although Hakenjos Hall made some errors in


                                         50
servicing clients, the jury could reasonably conclude that the mistakes were
short-lived and largely a result of the departure of two longstanding staff

members.38 Based on Martin’s and Jacob’s own testimony—acknowledging
they too made mistakes in servicing clients—the jury could conclude that
errors committed by Carl did not necessarily violate the professionalism
provision in the parties’ agreement, particularly where Carl took steps to

remedy the mistakes.39
      Even accepting Schwartz’s premise that Carl failed to operate the
business in a professional manner, the jury still could reasonably conclude
that the services Carl provided to his own clients did not constitute a material
breach as to the Schwartz parties. The jury was instructed a party’s failure to
perform under a contract could “result in either a partial or material breach
of the contract,” and that “a partial, non-material breach of the contract by
one party does not justify termination of the contract by the other party.”
The jury was further instructed that only a material breach—one “that
strikes so deeply at the heart of the contract that it renders the agreement
‘irreparably broken’ and defeats the purpose of making the contract in the

first place”—entitled a party to end the agreement.40 Here, the
“professionalism” provision was boilerplate language from a preprinted
template that was never even discussed between the parties when they


38    As discussed ante, the individual who was hired after the departure of
these employees turned out to be inexperienced and responsible for many of
the errors discussed at trial. Carl acknowledged that he was ultimately
responsible for remedying the situation, and he took steps to do so after the
errors were discovered.
39   Martin and Jacob both testified that, although they made some
mistakes, they still believed they performed in a professional manner.
40    Schwartz does not contend these instructions were erroneous.

                                      51
negotiated the sale of the business. Although Martin continues to contend it
was Carl’s failure to maintain an adequate level of professionalism that
prompted Martin’s departure and breach of the noncompete agreement, at
trial he was unable to recall a time he expressed to Carl any concerns of
unprofessional performance. Nor was the jury required to accept Martin’s
testimony that the professionalism provision was “[v]ery important” to him.
Carl testified that Martin never expressed any concern that Carl was not
performing professionally until after Martin had left their practice and
“lawyers got involved.” This was true even though Martin claimed he had
concerns regarding Carl’s professionalism as early as six months to a year
after the sale of the business—i.e., as early as June 2012 to January 2013.
Both Martin and Jacob acknowledged they met with an attorney around the
time of Martin’s departure in May 2014—at least 16 months after Martin
claimed he first was concerned about Carl’s lack of professionalism—and
Jacob testified that their views regarding the noncompetition restrictions
changed at that time. Given this evidence, the jury could view Schwartz’s
assertion—that he truly believed he was justified in breaching the agreement
because Carl breached it first—with skepticism. Alternatively, the jury could
have concluded that any prior breach by Carl was not material because Carl
took adequate steps to remedy any deficiencies in his performance. Pursuant
to the trial court’s instructions, the jury could conclude Martin would “obtain
the substantial benefit which he could have reasonably anticipated” under
the contract—particularly when he already received nearly $2 million cash
for the Schedule A clients—and it could further determine that Carl’s conduct
was not “willful” but rather “negligent or innocent” in providing any deficient
services to Hakenjos Hall’s own clients.




                                      52
      Schwartz further argues there was no substantial evidence to support
Hakenjos Hall’s tort claim for interference with contractual relations. To
prevail on this claim, Hakenjos Hall was required to prove (1) there was a
contract between Hakenjos Hall and the clients, (2) Schwartz knew of the
contract, (3) Schwartz’s conduct “prevented performance or made
performance more expensive or difficult,” (4) Schwartz intended to disrupt
the performance of these contracts or knew that disruption of performance
was substantially certain to occur, (5) harm, and (6) causation. (CACI
No. 2201; see Pacific Gas & Electric Co. v. Bear Stearns & Co. (1990)
50 Cal.3d 1118, 1126 [setting forth the elements for intentional interference
with contractual relations cause of action].) Schwartz contends they could
not have interfered with Hakenjos Hall’s contractual relations with
Schedule A clients when it was the Schedule A clients who, they claim, “fired
Hakenjos out of disgust and anger.” Schwartz claims that, because the
Schedule A clients left Hakenjos Hall, there was no existing contract with
which they could interfere, and hence no cause of action for interference.
However, Martin’s own testimony established that many of the Schedule A
clients continued to be clients of the business (Schwartz Hakenjos &
Associates) after Schwartz transferred it to Hakenjos Hall; Martin himself
continued to service those clients as Hakenjos Hall’s employee. The evidence
further established that many of these clients left Hakenjos Hall’s business
and followed Martin to his new business. This supports the jury’s
determination that Martin intentionally disrupted the relationship between
these clients and Hakenjos Hall when he left to open his own, competing
business.
      In sum, while there was evidence of mistakes made under Carl’s
supervision, whether those mistakes constituted unprofessional conduct or


                                      53
constituted a material breach of the parties’ agreement were questions for the
jury to decide. The jury clearly rejected Schwartz’s position when it
concluded that the Schwartz parties were the ones who first materially
breached the parties’ agreement and, viewing the evidence in the light most
favorable to Hakenjos Hall, there is substantial evidence supporting the
jury’s verdict on both the breach of contract and intentional interference with
contractual relations causes of action. (See Webb, supra, 63 Cal.4th at

p. 192.)41
                                         IV
      No Error in Enforcing the Promissory Note to Offset the Judgment
      Schwartz and Hakenjos Hall each challenge portions of the trial court’s
rulings relating to the promissory note. Schwartz contends the trial court
correctly ruled that Hakenjos Hall failed to make payments required under
the promissory note, but the court erred in failing to also enforce the security
agreement and deed of trust which secured the note. In response, Hakenjos
Hall contends the trial court did not have the power to enforce the promissory
note at all, but if it did, the court did not abuse its discretion in offsetting the
amount owed under the note against the verdict, and once that occurred the


41     The Schwartz parties cite evidence supporting their position that Carl
committed the first material breach, including testimony from several third
party witnesses, and contend it is “impossible” for the jury to have reached a
contrary conclusion. However, “ ‘ “[O]ur role on appeal is a limited one.”
[Citation.] Under the substantial evidence rule, we must presume in support
of the judgment the existence of every fact that the trier of fact could
reasonably have deduced from the evidence. [Citation.] Thus, if the
circumstances reasonably justify the trier of fact’s findings, the opinion of the
reviewing court that the circumstances might also reasonably be reconciled
with a contrary finding does not warrant reversal of the judgment.’ ” (In re
V.V. (2011) 51 Cal.4th 1020, 1026.) Under this standard, the jury’s verdict is
supported by the evidence.

                                         54
security agreement and deed of trust were no longer enforceable. We
conclude the trial court did not err in applying an offset under the
circumstances of this case.
      A. Additional Background
      As previously indicated, in connection with the purchase agreement,
KSI agreed to carry a promissory note in the amount of $259,375 “to be paid

by the buyer” starting the third year after closing.42 The promissory note
was secured by a security agreement and a deed of trust on the La Mesa
office building. The security agreement specified that nonperformance or
nonpayment of the note would constitute a default under the agreement. KSI
was listed as the “secured party” on the security agreement and the
beneficiary under the deed of trust. The security agreement stated that,
upon the occurrence of any default, the secured party (KSI) “shall have any or
all of the following rights and remedies: . . . [t]he right to immediate re-entry
on the [p]remises [of the office building] and possession of the
[c]ollateral; . . . [t]he right to appoint or have appointed a receiver to take
possession of and operate the business . . . ; [and] [t]he right to declare the
entire balance of the [n]ote due and payable . . . .” The deed of trust further
provided that, in the event of default, including nonpayment, KSI could enter
and take possession of the property to collect rents or profits and apply them
to the indebtedness, or record a notice of default and proceed with foreclosure
proceedings.


42    The agreement stated: “This note will pay interest at the rate of 8.0
[percent] and will have a term of seven years. For the first two years of this
note’s term, no payments will be made on the note but it will accrue interest
payable to the seller in the amount of $20,750 each year. Repayment will
begin in the first period of the third year following the closing and the
payments will be in the amount of $6,084.17 per month. Payments will be
due on the 5th day of each month for the five year[] repayment period.”
                                        55
      At a pretrial hearing, the parties discussed the order in which the court
should consider the legal and equitable claims. Hakenjos Hall asked the trial
court to rule on equitable issues prior to empaneling a jury to consider any
remaining legal issues, while Schwartz argued that a jury should first
determine whether (and by whom) the contract was breached, and then the
court should consider any remaining equitable issues. The trial court
acknowledged its discretion to try the equitable issues first but found that the
“gist of the action” was breach of contract, a legal issue. As such, the trial
court ruled that the legal issues would go to a jury first, with the trial court
deciding any remaining equitable issues after the jury trial. The trial court
ruled that it—not the jury—would make all decisions as to equitable issues,
and to the extent there was overlapping evidence, “the jury may render
answers to advisory questions” and the court “may rely on the jury in regard
to advisory questions.” During the same pretrial hearing, the trial court
explained that the parties could include “different questions on the verdict
form” regarding the parties’ respective breach claims and the promissory note
in particular. However, this was not done; the verdict form which was jointly
submitted by the parties did not include separate questions regarding the
different alleged breaches.
      During the jury trial, Carl acknowledged signing the promissory note,
agreeing to pay $259,000, and acknowledged the note was secured by a
security agreement and deed of trust on the La Mesa property. Carl
acknowledged that he understood when he signed the note that if he
defaulted, Martin would “be within his rights to foreclose and seize the
property . . . .” The last time Carl made an installment payment on the
promissory note was June 2, 2014.




                                        56
      As noted, the jury rendered a special verdict that neither of the parties
did all or substantially all of the significant things that the contract required
them to do, the “Schwartz parties” committed the first material breach of the
contract; the damages to Hakenjos Hall due to the Schwartz parties’ breach
were “loss of profits from noncompete and goodwill breach.” The jury
awarded Hakenjos Hall damages of $1,068,234.
      At the bench trial on equitable issues, the Schwartz parties sought
equitable relief on the promissory note, deed of trust, and security agreement
through the declaratory relief cause of action stated in their cross-

complaint.43
      The trial court issued a statement of decision on equitable issues in
which it found that the jury’s award of damages to Hakenjos Hall for the
Schwartz parties’ breach of contract was an election of remedies that
precluded Hakenjos Hall from additionally obtaining a permanent injunction
to enforce the contract (specifically, the noncompete clause). With regard to
Schwartz’s claim for declaratory relief on the promissory note, the trial court
found that, although the parties entered into a single contract for the
purchase and sale of the business, the contract was divisible, and the jury did




43     In their cross-complaint, the Schwartz parties sought a declaration that
they were “entitled under the Security Agreement . . . as attorney-in-fact to
take all actions which it deems advisable to protect the collateral or perfect
its security interest . . . .” The Schwartz parties additionally sought “a
declaration that the Security Agreement . . . authorizes [them] to perform
accounting services for existing clients of [Hakenjos Hall] on a per-need basis
to protect and/or perfect its secured interest.” They prayed for an “[a]ward of
possession of [the accounting business] and all physical and intangible
properties therein, pursuant to [the] [s]ecurity [a]greement.”

                                       57
not decide liability on the promissory note.44 The trial court found that the
price paid for the building was divisible from the price paid for the covenant
not to compete. It was undisputed that, except for one payment, Hakenjos
Hall failed to make the payments due on the promissory note after Schwartz
left the business. The trial court observed that “[Hakenjos] offered no
explanation for why payments for the building were withheld,” and found
that Schwartz’s failure to abide by the covenant not to compete and distance
agreement “do not eliminate [Hakenjos Hall’s] duty to pay for the building.”
However, the trial court found that “it would be inequitable to require
[Hakenjos Hall] to pay for interest, late charges, and penalty provisions,
including a receivership, for his failure to pay at a time when his business
was subjected to [Schwartz’s] violation of the covenant not to compete . . . .”
      The trial court found that the amount “due and owing” to KSI under
the promissory note was $278,149.74. This amount was calculated by
subtracting credit for payments made by Hakenjos Hall ($22,725.26) from the
principal amount ($259,375) and adding interest that accrued on the note
prior to Martin’s departure from the business ($41,500). The trial court
declined to add interest accrued after Martin’s departure based on its finding
it would be inequitable to do so.
      Hakenjos Hall requested that the trial court offset the judgment in
their favor with the payments they owed to Schwartz on the promissory note.
Schwartz objected, arguing an offset was not appropriate because it was not
previously requested in the parties’ pleadings and requested an order


44    The trial court stated that “[t]he damages were awarded for the specific
items as set forth in the contract, and according to the verdict, damages were
awarded in regard to those items only. The jury determined the full measure
of damages for the loss of profits from the covenant not to compete and the
goodwill breach.”

                                       58
requiring Hakenjos Hall to continue making payments. Schwartz stated, “[i]f
they default in the making of the payments . . . we will be back here and we
will be asking for a receivership and other things.”
        When the trial court entered its final judgment, it indicated that the
balance “due and owing” under the promissory note ($278,149.74) would be
set off against the judgment owed by the Schwartz parties and would
constitute payment in full, with no further balance due under the promissory
note.
        B. Standard of Review
        We review questions of law, including those regarding the
interpretation and construction of a contract, de novo. (Thompson v. Asimos
(2016) 6 Cal.App.5th 970, 981 (Thompson); Thee Aguila, Inc. v. Century Law
Group, LLP (2019) 37 Cal.App.5th 22, 27.) We apply a substantial evidence
standard of review to the trial court’s findings of fact made in support of a
statement of decision following a bench trial. (Thompson, at p. 981.) “Under
this deferential standard of review, findings of fact are liberally construed to
support the judgment and we consider the evidence in the light most
favorable to the prevailing party, drawing all reasonable inferences in
support of the findings.” (Ibid.) We “ ‘must infer, following a bench trial, that
the trial court impliedly made every factual finding necessary to support its
decision.’ ” (Ibid.) We review the trial court’s exercise of its equitable powers
under an abuse of discretion standard of review. (City of Barstow v. Mojave
Water Agency (2000) 23 Cal.4th 1224, 1256 (City of Barstow); Crasnick v.
Marquez (2016) 248 Cal.App.4th Supp. 1, 7 (Crasnick) [“ ‘Whether a setoff is
appropriate in equity is a question within the trial court’s discretion.’ ”].)
“ ‘An abuse of discretion occurs if, in light of the applicable law and




                                        59
considering all of the relevant circumstances, the court’s decision exceeds the
bounds of reason and results in a miscarriage of justice.” (Crasnick, at p. 7.)
      C. Schwartz’s Claims
      Schwartz does not challenge the court’s ruling that the promissory note
was enforceable; instead, Schwartz contends the security agreement and deed

of trust should have been enforced too.45 We agree with Schwartz that the
promissory note was enforceable. However, we disagree with Schwartz’s
remaining contentions. As discussed below, once the trial court offset the
amount due under the promissory note against the jury’s verdict in favor of
Hakenjos Hall, the promissory note was paid and the security agreement and
deed of trust no longer served any effective purpose.
      “[E]quitable offset is a means by which a debtor may satisfy in whole or
in part a judgment or claim held against him out of a judgment or claim
which he has subsequently acquired against his judgment creditor. The right
exists independently of statute and rests upon the inherent power of the
court to do justice to the parties before it.” (Salaman v. Bolt (1977)
74 Cal.App.3d 907, 918.) “ ‘[I]t is well settled that a court of equity will
compel a set-off when mutual demands are held under such circumstances
that one of them should be applied against the other and only the balance
recovered.’ ” (Ibid.)
      Exercising its discretion here, the trial court determined that the
balance due under the promissory note would be set off against the judgment
owed by the Schwartz parties and would constitute payment in full, with no
further balance due thereunder from Hakenjos Hall to KSI. The court did not


45    Specifically, Schwartz insists the trial court should have ordered
Hakenjos Hall to forfeit possession of the office building and appoint a
receiver.

                                        60
abuse its discretion. There was no dispute that Hakenjos Hall failed to pay
amounts due under the promissory note, and substantial evidence supports
the trial court’s finding that there was no justification for this failure. There
were mutual obligations owed by the parties—Schwartz owed $1,068,234
pursuant to the jury’s verdict and Hakenjos Hall owed $278,149.74 under the
promissory note. The trial court had the authority to set off these amounts
under established precedent. Our Supreme Court has held: “[I]t is well
settled that a court of equity will compel a set-off when mutual demands are
held under such circumstances that one of them should be applied against
the other and only the balance recovered.” (Harrison v. Adams (1942)
20 Cal.2d 646, 648-649, italics added; see Am. Nat. Bank v. Stanfill (1988)
205 Cal.App.3d 1089, 1097 [“Setoff is an appropriate defense to an action on a
promissory note.”].) The only remaining balance recoverable here was the net
difference of $790,084.30 owed by Schwartz.
      Schwartz’s contention that the security agreement and the deed of
trust also should have been enforced is unpersuasive. These documents
secured Hakenjos Hall’s obligation to pay under the promissory note.
However, once the court exercised its equitable power to apply an offset,
there was no longer any amount due under the promissory note. (Colaco v.
Cavotec SA (2018) 25 Cal.App.5th 1172, 1204-1205 (Colaco) [where plaintiff’s
right to recover $2 million from defendant on the complaint was offset
against defendant’s right to recover approximately $1.3 million from plaintiff
on its cross-complaint, it “effectively pays [plaintiff’s] liability in full” and
leaves defendant owing plaintiff “a net amount” of approximately $700,000 on
the complaint].) Because there was no longer any payment obligation to
secure, the trial court properly determined that Schwartz was no longer
entitled to any other remedies under the security agreement and deed of


                                         61
trust as they were no longer effective. (See Dameron Hospital Assn. v. AAA
Northern California, Nevada & Utah Ins. Exchange (2014) 229 Cal.App.4th
549, 559-560 [a security interest presupposes the existence of a debt and
cannot exist without an underlying obligation]; Winnett v. Roberts (1986)
179 Cal.App.3d 909, 922 [“As a deed of trust exists only as long as there is a
valid trust purpose [citation], plaintiffs’ payment in full of the underlying

debt also discharged both the obligation and the security.”].)46
      Schwartz contends this result improperly “write[s] out” their other
remedies under the security agreement and deed of trust. But Schwartz was
no longer able to pursue these remedies as a result of section 726.

46     In their reply brief, the Schwartz parties challenge the amount of the
offset, claiming the trial court did not account for over $124,000 of unpaid
interest. The Schwartz parties forfeited this claim by failing to raise it in
their opening brief. (American Drug Stores, Inc. v. Stroh (1992)
10 Cal.App.4th 1446, 1453.) Even setting aside this forfeiture, Schwartz’s
contention fails. In applying an equitable offset, “the court was required to
weigh the respective equities in the case.” (Crasnick, supra, 248 Cal.App.4th
Supp. at p. 6.) The trial court found that, while Hakenjos Hall was obligated
to pay under the promissory note, “it would be inequitable to require
[Hakenjos Hall] to pay for interest, late charges, and penalty provisions,
including a receivership, for [its] failure to pay at a time when [its] business
was subjected to [Schwartz’s] violation of the covenant not to compete” and
declined to impose interest or penalties for missed payments. This was a
proper exercise of the court’s broad discretion given the evidence at trial
suggesting that Martin’s departure from the business—and contemporaneous
breach of the noncompete agreement—played a role in rendering Hakenjos
Hall’s accounting practice unprofitable. (City of Barstow, supra, 23 Cal.4th at
p. 1256 [applying abuse of discretion standard of review to trial court’s
equitable determinations]; Thompson, supra, 6 Cal.App.5th at p. 981
[applying substantial evidence standard of review to the trial court’s findings
of fact made in support of a statement of decision following a bench trial].)
The court’s ruling prevented future disputes arising from the note, deed of
trust, and security agreement and finally resolved the matters between the
parties, furthering the interests of justice and judicial economy without
violating any cognizable rights of the parties.

                                       62
Section 726, subdivision (a) provides: “There can be but one form of action for
the recovery of any debt or the enforcement of any right secured by mortgage

upon real property or an estate for years therein . . . .”47 As construed by
case law, section 726 encompasses both a “one form of action” and a “security
first” rule. (Kinsmith Financial Corp. v. Gilroy (2003) 105 Cal.App.4th 447,
453.) Under the one form of action rule, “[a] secured creditor can bring only
one lawsuit to enforce its security interest and collect its debt” (Security
Pacific National Bank v. Wozab (1990) 51 Cal.3d 991, 997 (Wozab))—a
foreclosure proceeding. (Bank of America, N.A. v. Roberts (2013)
217 Cal.App.4th 1386, 1396 [the “one form of action is a foreclosure action”].)
Under the “ ‘security first’ rule[, a] secured creditor must ‘rely upon his
security before enforcing [the] debt.’ ” (Coker v. JPMorgan Chase Bank, N.A.
(2016) 62 Cal.4th 667, 691.) Section 726 can be invoked in two ways, as an
affirmative defense or as a sanction. (Walker v. Community Bank (1974)
10 Cal.3d 729, 734 (Walker) [“section 726 is susceptible of a dual
application—it may be interposed by the debtor as an affirmative defense or
it may become operative as a sanction”].)
      Here, there is no record of Hakenjos Hall asserting section 726 as an
affirmative defense, nor did Hakenjos Hall demand foreclosure during the
course of the trial. Nonetheless, the statute may still be invoked as a
“sanction” given Schwartz’s election of remedies. (O’Neil v. General Security
Corp. (1992) 4 Cal.App.4th 587, 597 [discussing “two distinct ways” to invoke
§ 726].) As explained by our Supreme Court in Walker, “where [a] creditor
sues on [an] obligation and seeks a personal money judgment against the
debtor without seeking therein foreclosure of such . . . deed of trust, he makes


47   For purposes of section 726, a deed of trust is treated as a mortgage.
(Bank of California v. Leone (1974) 37 Cal.App.3d 444, 447.)

                                       63
an election of remedies, electing the single remedy of a personal action, and
thereby waives his right to foreclose on the security or to sell the security
under a power of sale.” (Walker, supra, 10 Cal.3d at p. 733.) Similarly, in
Scalese v. Wong (2000) 84 Cal.App.4th 863, 869, the Court of Appeal held that
“[i]n the event the creditor proceeds personally against the debtor without
first exhausting the security, and the debtor does not object, the creditor has
lost any further security interest in the property.” By filing this action,
rather than initiating foreclosure proceedings, the Schwartz parties selected
their single remedy and cannot now invoke the security agreement and deed
of trust. They have “for all time waived [their] right to have the property
serve as security for the note.” (Id. at p. 870; see Passanisi v. Merit-Mcbride
Realtors, Inc. (1987) 190 Cal.App.3d 1496, 1506 [section 726 applies “where
the creditor-beneficiary has brought an action against the debtor-trustor to

recover a debt or to enforce some right secured by a deed of trust”].)48




48     The underlying debt, however, was not extinguished as a result of
Schwartz’s election of remedies. (Wozab, supra, 51 Cal.3d at p. 1002.)
Schwartz further contends that Hakenjos Hall’s “dirty hands” barred him
from “asserting any defense to the possession” of the property. But as we
have discussed, the Schwartz parties are not entitled to possession of the
property as a result of their election of remedies under section 726. Schwartz
offers no authority showing the doctrine of unclean hands applies in this
context. Moreover, the doctrine of unclean hands “ ‘is an equitable rationale
for refusing a plaintiff relief where principles of fairness dictate that the
plaintiff should not recover, regardless of the merits of his claim.’ ” (Mendoza
v. Ruesga (2008) 169 Cal.App.4th 270, 279.) The trial court did not find that
Hakenjos Hall had unclean hands and Schwartz has not established that the
court abused its discretion in this regard. (City of Barstow, supra, 23 Cal.4th
at p. 1256 [applying abuse of discretion standard of review to trial court’s
equitable determinations].)

                                       64
      D. Hakenjos Hall’s Claims on Cross-appeal
      Hakenjos Hall contends the trial court did not have “jurisdiction” to
grant declaratory relief with respect to the promissory note because the
Schwartz parties did not request such relief in their pleadings. However,
Hakenjos Hall affirmatively requested that the trial court offset the amounts
due under the promissory note, stating: “[W]e believe obviously an offset is
appropriate, not only appropriate, but mandated by the cases we’ve

given[.]”49 Hakenjos Hall therefore forfeited any alleged pleading defect.
(Hilliard v. A.H. Robins Co. (1983) 148 Cal.App.3d 374, 392 [“ ‘Where the
parties try the case on the assumption that . . . [an] issue . . . [is] raised by
the pleadings, . . . neither party can change this theory for purposes of review
on appeal.’ ”]; Rancho Mirage Country Club Homeowners Assn. v. Hazelbaker
(2016) 2 Cal.App.5th 252, 264 [issues not raised in the trial court cannot be

raised for the first time on appeal].)50
      Hakenjos Hall next argues that the Schwartz parties “elected [their]
remedies” by submitting breach of contract issues to the jury prior to any
determination on equitable issues and the jury’s determination on legal
issues was conclusive with respect to the promissory note. We disagree. The

49    After the trial court issued its tentative statement of decision on
equitable issues, Hakenjos Hall objected on the grounds that Schwartz
“elected to proceed with his legal claim” by submitting the breach of contract
claim to the jury but did not object to the adequacy of the pleadings.
50    As noted in footnote 43, ante, the Schwartz parties’ cross-complaint
included a cause of action for declaratory relief relating to their secured
interest in the property. Hakenjos Hall contends this was insufficient
because Schwartz only referred to the security agreement, offer and purchase
agreement, and the noncompete agreement—not the promissory note.
Hakenjos Hall fails to mention that the purchase agreement itself specifically
refers to the promissory note, and makes no other substantive arguments
regarding the sufficiency of the pleadings.

                                         65
doctrine of election of remedies applies only when a party seeks inconsistent
remedies based on the same set of facts. (Denevi v. LGCC, LLC (2004)
121 Cal.App.4th 1211, 1218 [“ ‘Where a person has two concurrent remedies
to obtain relief on the same state of facts, and these remedies are inconsistent,
he must choose or elect between them; and if he has clearly elected to proceed
on one, he is bound by this election and cannot thereafter pursue the
other.’ ”].) “The doctrine is based on estoppel and, when applicable, operates
only if the party asserting it has been injured.” (Pac. Coast Cheese, Inc. v.
Sec.-First Nat. Bank (1955) 45 Cal.2d 75, 80.) Here, the parties discussed the
order in which to proceed and the court exercised its discretion to hear the
equitable issues after the jury trial. (Darbun Enterprises, Inc. v. San
Fernando Community Hospital (2015) 239 Cal.App.4th 399, 409, fn. 4 [“it is
fully within a trial court’s discretion to have a jury try the legal issues first”].)
Neither party was harmed by the procedure adopted by the trial court. As we
next discuss, the trial court’s ruling on the equitable issues was not
inconsistent with the findings actually made by the jury. We therefore
conclude that the election of remedies doctrine does not apply because the
asserted claims were not “necessarily repugnant to [n]or a repudiation of” one
another. (Denevi, at p. 1218.)
      Hakenjos Hall’s remaining contentions are that the court “failed to
defer to the jury’s verdict finding that Hakenjos was not liable to Schwartz
under the [n]ote.” According to Hakenjos Hall, because the trial court
instructed the jury that there was a single unified contract under Civil Code
section 1642, the jury’s verdict against the Schwartz parties on their breach
of contract claims also means the jury made findings in favor of Hakenjos
Hall on the promissory note. Hakenjos Hall further reasons that these
purported jury findings were binding on the court. We reject Hakenjos Hall’s


                                         66
claims and conclude the trial court properly construed the parties’ contract
and granted equitable relief regarding the promissory note.
      Neither the instruction pursuant to Civil Code section 1642 nor the
jury’s findings establish that the trial court erred. Civil Code section 1642
provides that “[s]everal contracts relating to the same matters, between the
same parties, and made as parts of substantially one transaction, are to be
taken together.” However, “[w]hile it is the rule that several contracts
relating to the same matters are to be construed together (Civ. Code,
[§] 1642), it does not follow that for all purposes they constitute one contract.”
(Malmstedt v. Stillwell (1930) 110 Cal.App. 393, 398, italics added; see
Hartford Accident & Indem. Co. v. Sequoia Ins. Co. (1989) 211 Cal.App.3d
1285, 1300 [Civil Code section 1642 is an aid in the interpretation of
contracts but “does not . . . make two contracts one for all purposes”].) Even
when interpreting a single contract, it is necessary to determine whether the
obligations and promises exchanged are independent covenants. “ ‘The law is
settled that where covenants of a contract are to be performed at different
times, they are independent, and the breach by one party of his covenant does
not excuse the performance by the other party of his covenant or relieve him
of liability for damages for a breach thereof.’ ” (Colaco, supra, 25 Cal.App.5th
at p. 1183; accord, Starr v. Davis (1930) 105 Cal.App. 632, 635 (Starr); see
Verdier v. Verdier (1955) 133 Cal.App.2d 325, 334 (Verdier) [“If the covenants
are independent, breach of one does not excuse performance of the other.”].)
      Applying these principles here, we conclude the trial court did not err
in ruling that Schwartz’s “failure to abide by the covenant not to compete and
the distance agreement do[es] not eliminate [Hakenjos Hall’s] duty to pay for
the building.” Our conclusion is consistent with Starr, where the court found
that one party’s obligation to pay on a promissory note for the purchase of a


                                       67
business and the other party’s agreement not to compete were independent
covenants because they required performance at different times. (Starr,
supra, 105 Cal.App. at pp. 634-635.) The court rejected the purchaser’s
argument that the seller’s violation of the noncompetition provision in the
purchase agreement excused the purchaser’s obligation on the note. (Id. at
pp. 634-636.) It was therefore appropriate to award damages for the breach
of the covenant not to compete to the purchaser, to award the amount due
under the note to the seller, and to offset the damages awards against one
another. (Ibid.) The situation here is similar. Hakenjos Hall’s obligation to
pay on the note was independent of Schwartz’s noncompete obligations. The
noncompetition restrictions began immediately and remained in effect
continuously for a 10-year period, whereas the first payment under the note
was not due until the third year following the closing and then payable on a
monthly basis thereafter. (See ibid. [promises to be performed at different
times—one year for the payment on the note and two years for the promise
not to compete—supported finding that they were independent]; accord,
Colaco, supra, 25 Cal.App.5th at pp. 1183-1184.) If the parties had intended
to relieve Hakenjos Hall from the obligation to pay upon violation of the
noncompetition restrictions, their agreement would have expressly so
provided; the fact that it did not further supports the trial court’s ruling.
(See Verdier, supra, 133 Cal.App.2d at p. 334 [“To construe covenants as
dependent is to work a forfeiture as to one party, and no obligation of a
contract is to be regarded as a condition precedent unless made so by express
terms or necessary implication.”].) There was nothing in the purchase
agreement indicating the parties intended that Hakenjos Hall would be
entitled to stop making payments under the note if there was a breach of the
noncompetition provisions. As in Starr, it would be inequitable to permit the


                                        68
buyer (Hakenjos Hall) to continue operating the business and receive
damages for breach of the agreement, but be excused from all obligations to
pay the balance of the purchase price. (Starr, at pp. 634-635 [rejecting
seller’s argument which would effectively require “that as a penalty for [the
seller’s] breach, [the purchaser] might keep the business without paying
therefor,” stating “[s]uch is not the law”].) The trial court properly held that
Schwartz’s breach of the noncompetition restrictions did not excuse Hakenjos
Hall’s payment of the note.
      We further reject Hakenjos Hall’s final claim of error because, contrary
to Hakenjos Hall’s assertion, the jury made no specific findings regarding the
promissory note. Hakenjos Hall repeatedly contends Schwartz “sued . . . with
respect to the Note and lost,” and the jury’s purported determination against
Schwartz “on the Note” was “dispositive.” (Italics added.) To support this
claim, Hakenjos Hall cites portions of the special verdict form where the jury
purportedly was asked to make findings on the note. Hakenjos Hall’s

references to “the [n]ote” in this context are misleading and inaccurate.51
Although the trial court noted that the parties could submit separate
questions regarding the promissory note to the jury, they never did so on the
jointly submitted special verdict form. The jury was not asked to determine
any damages relating to breach of contract except those damages resulting
from the “first material breach,” and it expressly attributed Hakenjos Hall’s
damages award to “[l]oss of profits from [noncompete] and goodwill breach.”


51     For example, Hakenjos Hall contends that “Schwartz . . . submitted a
[v]erdict [f]orm that contained a space for the jury to find a breach of contract
with respect to the Note,” and “Question 5 [on the] [v]erdict [f]orm . . . asked
what Schwartz’s damages were for breach of the Note.” (Italics added.) But
the cited portions of the special verdict form make no mention of the
promissory note.

                                       69
      For this reason, Hakenjos Hall’s reliance on Hoopes v. Dolan (2008)
168 Cal.App.4th 146 is misplaced. In Hoopes, the court observed that, when
legal issues are tried before equitable ones, “a jury’s determination of legal
issues may curtail or foreclose equitable issues” because “the first fact finder
binds the second on common issues of fact.” (Id. at pp. 157-158.) In that
case, the trial court erred when, after trial, it “made a wholly independent
evaluation of the trial evidence and rejected the jury’s findings of fact.” (Id.
at p. 159.) That did not occur here, as the jury made no contrary findings—or
any findings—on the promissory note.
                                        V
                      The “Jake-and-Roberta” Judgment
      As previously discussed, after judgment was entered, the Schwartz
parties moved for judgment notwithstanding the verdict, arguing there was
no evidence to support a judgment against Roberta or Jacob. The motion was
filed on behalf of “[KSI], Martin Schwartz, Jacob Schwartz, Roberta Korte
Schwartz (individually and in her capacity as trustee of the Korte Family
Trust), and Schwartz and Schwartz.” The Schwartz parties argued there was
no evidence to support “findings of liability against Roberta Korte (a non-
party to the parties’ contracts),” and similarly argued there was no evidence
to support a finding of liability against Jacob, who also was not a party to any
contract.
      When Hakenjos Hall failed to address the lack of evidence to support a
verdict against Roberta and Jacob, the trial court granted the motion for
judgment notwithstanding the verdict as to those individuals, stating, “The
motion is granted as to Roberta Korte and Jacob Schwartz. The motion is
denied in all other regards.”




                                       70
      The trial court subsequently entered an order submitted by Schwartz.
The order provided: “The Court hereby enters judgment in favor of Jacob
Schwartz and Roberta Korte Schwartz (individually and in her capacity as
trustee of the Korte Family Trust) notwithstanding the verdict delivered by
the jury . . . as to all of the causes of action asserted against them . . . . Those
causes of action are hereby DISMISSED on their merits and with prejudice.
[¶] . . . Jacob Schwartz and Roberta Korte Schwartz (individually and in her
capacity as trustee of the Korte Family Trust) are prevailing parties for
purposes of entitlement to costs . . . , and shall have and recover of plaintiffs
such costs as the Court shall award to them . . . .”
      In response to Hakenjos Hall’s section 473, subdivision (b) motion to
vacate the order entered, the trial court found that the order entered did not
comport with its ruling:
         “Defendants prepared a proposed order that was
         inconsistent with this Court’s order . . . . Defendants
         explicitly included that the motion was granted as to
         Roberta Korte Schwartz ‘Individually and in her capacity
         as trustee of the Korte Family Trust.’ The Court did not
         explicitly find [the] same. Defendants’ . . . motion did not
         show that there was a lack of evidence to support any cause
         of action against the Korte Family Trust, such that it would
         have been improper to have a judgment against Roberta
         Korte Schwartz as trustee of the Korte Family Trust. . . .
         Further, the Court never found Jacob Schwartz and
         Roberta Korte Schwartz were prevailing parties.”

      Rather than granting relief pursuant to section 473, the court exercised
its authority under section 128, subdivision (a), to vacate the order and
directed Hakenjos Hall “to prepare a proposed order consistent with the
Court’s ruling.” Hakenjos Hall prepared, and the trial court entered, an
“order on Plaintiffs’ motion to vacate order,” which simply stated the court



                                         71
granted the motion and attached a copy of the court’s minute order. No
further order was entered.
      Schwartz contends the trial court erred when it vacated the “Jake-and-
Roberta” judgment. We disagree. “[E]very court has power to amend and
control its orders so as to make them conformable to law and justice.” (People
v. Eggers (1947) 30 Cal.2d 676, 692; § 128, subd. (a)(8) [“Every court shall
have the power to . . . [¶] . . . [¶] amend and control its process and orders so
as to make them conform to law and justice.”].) In exercising this power, the
court may amend the record to make it “ ‘speak the truth and show the actual
facts.’ ” (Hamilton v. Laine (1997) 57 Cal.App.4th 885, 890-891, 892-893,
italics omitted.) The trial court properly exercised its discretion to do so here.
When it realized that the entered order did not properly reflect the substance
of the court’s ruling partially granting Schwartz’s motion for judgment
notwithstanding the verdict—“as to Roberta Korte and Jacob Schwartz” and
“denied in all other regards”—the trial court vacated the mistaken order.
      Nonetheless, it is clear the trial court intended to relieve Jacob and
Roberta—in her individual capacity—from liability. As it stands, the trial
court’s order partly granting the Schwartz parties’ motion for judgment
notwithstanding the verdict on this limited issue was vacated, but it was not
replaced with a new order conforming to the trial court’s original ruling.
Thus, to ensure that the judgment comports with the trial court’s ruling, we
modify the judgment to provide that the Schwartz parties’ motion for
judgment notwithstanding the verdict is granted as to Jacob and Roberta (in
her individual capacity).
      The only question properly before this court is whether the trial court
erred when it vacated its prior order and issued a new order reflecting its
actual ruling. We already concluded there was no error. Although the


                                        72
Schwartz parties contend they also filed the motion for judgment
notwithstanding the verdict on behalf of Roberta in her capacity as trustee,
they have forfeited any claim based on insufficiency of the evidence in this
regard. “A trial court must render judgment notwithstanding the verdict
whenever a motion for a directed verdict for the aggrieved party should have
been granted. (Code Civ. Proc., § 629.) A motion for judgment
notwithstanding the verdict may be granted only if it appears from the
evidence, viewed in the light most favorable to the party securing the verdict,
that there is no substantial evidence in support. [Citation.] [¶] The moving
party may appeal from the judgment or from the order denying the motion for
judgment notwithstanding the verdict, or both. (Code Civ. Proc., § 904.1,
subd. (a)(4) [making such an order appealable].) As in the trial court, the
standard of review is whether any substantial evidence—contradicted or
uncontradicted—supports the jury’s conclusion.” (Sweatman v. Dept. of
Veterans Affairs (2001) 25 Cal.4th 62, 68.) “ ‘An appellant asserting lack of
substantial evidence must fairly state all the evidence, not just the evidence
favorable to the appellant. [Citation.] The appellant must “marshall all of
the record evidence relevant to the point in question and affirmatively
demonstrate its insufficiency to sustain the challenged finding.” [Citations.]
A failure to state all material evidence may be deemed a waiver of the
argument that the evidence was insufficient.’ ” (Hartt v. County of Los
Angeles (2011) 197 Cal.App.4th 1391, 1402.) The Schwartz parties’
conclusory statement that “there was no substantial evidence that would
support a judgment against either Jacob or Roberta as to any cause of action”
is not sufficient to meet this burden.




                                         73
                                          VI
                                 Korte Family Trust
         “A trust itself cannot sue or be sued. [Citation.] ‘As a general rule, the
trustee is the real party in interest with standing to sue and defend on the
trust’s behalf. [Citations.]’ [Citation.] ‘A claim based on a contract entered
into by a trustee in the trustee’s representative capacity, . . . may be asserted
against the trust by proceeding against the trustee in the trustee’s
representative capacity . . . .’ ” (Portico Management Group, LLC v. Harrison
(2011) 202 Cal.App.4th 464, 473 (Portico).)
         As previously indicated, judgment was entered against the Korte
Family Trust, among others. We requested that the parties submit
supplemental briefing addressing whether the judgment should be modified
to remove references to the Korte Family Trust as a separate party. The
parties agree that, because a trust itself cannot sue or be sued, the Korte
Family Trust is not an appropriate party to the action. (Portico, supra,
202 Cal.App.4th at p. 476 [“[a] judgment against a trust, rather than against
its trustees, is not enforceable”].) We agree and therefore modify the
judgment to strike references to the Korte Family Trust as a separate party.
(§ 43; Prescott v. O’Connell (1938) 27 Cal.App.2d 220, 224 [modifying
judgment to strike reference to party not involved in proceedings]; see also
Dyer v. Minturn (1920) 47 Cal.App. 1, 7 [modifying judgment to comport with
law].)




                                          74
                               DISPOSITION
      The judgment is modified to strike reference to the “Korte Family
Trust” as a separate party, to provide that the Schwartz parties’ motion for
judgment notwithstanding the verdict is granted as to Jacob Schwartz and
Roberta Korte Schwartz (in her individual capacity), and to grant judgment
in favor of Jacob Schwartz and Roberta Korte Schwartz (in her individual
capacity). As modified, the judgment is affirmed. The parties shall bear
their own costs on appeal.



                                                              GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




AARON, J.




                                      75